Exhibit 10.1

Execution Version

 

 

 

 

LOGO [g678577ex101cov_pg001.jpg]  

CREDIT AGREEMENT

 

by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Syndication Agent, Sole Lead Arranger

and Sole Book Runner

SunTrust Bank

as Documentation Agent,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

and

DIAMOND FOODS, INC.,

as Borrower

Dated as of February 19, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEFINITIONS AND CONSTRUCTION

     1      1.1   

Definitions

     1      1.2   

Accounting Terms

     1      1.3   

Code

     1      1.4   

Construction

     2      1.5   

Time References

     2      1.6   

Schedules and Exhibits

     2      1.7   

Pro Forma Calculations

     2   

2.

 

LOANS AND TERMS OF PAYMENT

     3      2.1   

Revolving Loans

     3      2.2   

Intentionally Omitted

     3      2.3   

Borrowing Procedures and Settlements

     3      2.4   

Payments; Reductions of Commitments; Prepayments

     9      2.5   

Promise to Pay; Promissory Notes

     13      2.6   

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     13      2.7   

Crediting Payments

     14      2.8   

Designated Account

     15      2.9   

Maintenance of Loan Account; Statements of Obligations

     15      2.10   

Fees

     15      2.11   

Letters of Credit

     16      2.12   

LIBOR Option

     22      2.13   

Capital Requirements

     24   

3.

 

CONDITIONS

     25      3.1   

Conditions Precedent to the Initial Extension of Credit

     25      3.2   

Conditions Precedent to all Extensions of Credit

     25      3.3   

Conditions Subsequent

     25    4.  

TERM OF AGREEMENT

     25      4.1   

Maturity

     25      4.2   

Effect of Maturity

     25      4.3   

Early Termination by Borrower

     26    5.  

REPRESENTATIONS AND WARRANTIES

     26      5.1   

Existence, Qualification and Power

     26      5.2   

Authorization; No Contravention

     26      5.3   

Governmental Authorization; Other Consents

     27      5.4   

Binding Effect

     27      5.5   

Financial Statements; No Material Adverse Effect

     27      5.6   

Litigation

     27      5.7   

No Default

     28      5.8   

Ownership of Property; Liens

     28      5.9   

Environmental Compliance

     28      5.10   

Insurance

     29      5.11   

Taxes

     29      5.12   

ERISA Compliance

     29      5.13   

Subsidiaries; Equity Interests

     30      5.14   

Margin Regulations; Investment Company Act

     30      5.15   

Disclosure

     30   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     5.16   

Compliance with Laws

     31      5.17   

Taxpayer Identification Number

     31      5.18   

Intellectual Property; Licenses, Etc

     31      5.19   

Solvency

     31      5.20   

Collateral Documents

     31      5.21   

Labor Matters

     32      5.22   

Status of the Obligations as Senior Indebtedness

     32      5.23   

Inactive Subsidiaries

     32      5.24   

Eligible Accounts

     32      5.25   

Eligible Inventory

     32      5.26   

Location of Inventory

     32      5.27   

Inventory Records

     32      5.28   

Material Contracts

     32      5.29   

Growers’ Liens

     32   

6.

 

AFFIRMATIVE COVENANTS

     33      6.1   

Financial Statements

     33      6.2   

Certificates; Other Information

     34      6.3   

Notices

     35      6.4   

Payment of Obligations

     35      6.5   

Preservation of Existence, Etc

     36      6.6   

Maintenance of Properties

     36      6.7   

Maintenance of Insurance

     36      6.8   

Compliance with Laws

     36      6.9   

Books and Records

     36      6.10   

Inspection Rights

     37      6.11   

Use of Proceeds

     37      6.12   

Covenant to Guarantee Obligations and Give Security

     37      6.13   

Compliance with Environmental Laws

     39      6.14   

Further Assurances

     40      6.15   

Material Contracts

     40      6.16   

Compliance with Terms of Leaseholds

     40      6.17   

Post-Closing Covenant

     40      6.18   

Cash Management

     42      6.19   

Location of Inventory

     42      6.20   

Cash Dominion Triggering Event

     42      6.21   

Customer Accounts

     42      6.22   

Disclosure Updates

     42      6.23   

Lender Meetings

     42      6.24   

Growers’ Liens

     42   

7.

 

NEGATIVE COVENANTS

     42      7.1   

Liens

     43      7.2   

Investments

     44      7.3   

Indebtedness

     46      7.4   

Fundamental Changes

     48      7.5   

Dispositions

     48      7.6   

Restricted Payments

     49      7.7   

Change in Nature of Business

     50      7.8   

Transactions with Affiliates

     50   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     7.9   

Burdensome Agreements

     50      7.10   

Use of Proceeds

     51      7.11   

[Reserved]

     51      7.12   

Accounting Changes

     51      7.13   

Prepayments of Indebtedness

     51      7.14   

Amendment of Indebtedness or Material Contracts

     52      7.15   

Inactive Subsidiaries; DFKA

     52      7.16   

Inventory with Bailees

     52      7.17   

Limitation on Issuance of Equity Interests

     52   

8.

 

FINANCIAL COVENANTS

     52   

9.

 

EVENTS OF DEFAULT

     53      9.1   

Non-Payment

     53      9.2   

Specific Covenants

     53      9.3   

Other Defaults

     53      9.4   

Representations and Warranties

     53      9.5   

Cross-Default

     53      9.6   

Insolvency Proceedings, Etc

     54      9.7   

Inability to Pay Debts; Attachment

     54      9.8   

Judgments

     54      9.9   

ERISA

     54      9.10   

Invalidity of Loan Documents

     54      9.11   

Change of Control

     54      9.12   

Collateral Documents

     54      9.13   

Guaranty

     54   

10.

 

RIGHTS AND REMEDIES

     55      10.1   

Rights and Remedies

     55      10.2   

Remedies Cumulative

     55      10.3   

Intercreditor Agreement

     55      10.4   

Equity Cure Right

     56   

11.

 

WAIVERS; INDEMNIFICATION

     56      11.1   

Demand; Protest; etc

     56      11.2   

The Lender Group’s Liability for Collateral

     56      11.3   

Indemnification

     56   

12.

 

NOTICES

     57   

13.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

     58   

14.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     61      14.1   

Assignments and Participations

     61      14.2   

Successors

     64   

15.

 

AMENDMENTS; WAIVERS

     64      15.1   

Amendments and Waivers

     64      15.2   

Replacement of Certain Lenders

     66      15.3   

No Waivers; Cumulative Remedies

     66   

16.

 

AGENT; THE LENDER GROUP

     66   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     16.1   

Appointment and Authorization of Agent

     66      16.2   

Delegation of Duties

     67      16.3   

Liability of Agent

     67      16.4   

Reliance by Agent

     68      16.5   

Notice of Default or Event of Default

     68      16.6   

Credit Decision

     68      16.7   

Costs and Expenses; Indemnification

     69      16.8   

Agent in Individual Capacity

     69      16.9   

Successor Agent

     69      16.10   

Lender in Individual Capacity

     70      16.11   

Collateral Matters

     70      16.12   

Restrictions on Actions by Lenders; Sharing of Payments

     72      16.13   

Agency for Perfection

     72      16.14   

Payments by Agent to the Lenders

     72      16.15   

Concerning the Collateral and Related Loan Documents

     72      16.16   

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     72      16.17   

Several Obligations; No Liability

     73      16.18   

Sole Lead Arranger, Sole Book Runner, Syndication Agent, and Documentation Agent

     74   

17.

 

WITHHOLDING TAXES

     74      17.1   

Payments

     74      17.2   

Exemptions

     74      17.3   

Reductions

     76      17.4   

Refunds

     76   

18.

 

GENERAL PROVISIONS

     76      18.1   

Effectiveness

     76      18.2   

Section Headings

     76      18.3   

Interpretation

     76      18.4   

Severability of Provisions

     77      18.5   

Bank Product Providers

     77      18.6   

Debtor-Creditor Relationship

     77      18.7   

Counterparts; Electronic Execution

     77      18.8   

Revival and Reinstatement of Obligations; Certain Waivers

     78      18.9   

Confidentiality

     78      18.10   

Survival

     79      18.11   

Patriot Act

     79      18.12   

Integration

     80   

 

- iv -



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate
Exhibit K    Form of Mortgage Exhibit L-1    Form of LIBOR Notice Exhibit N   
Form of Master Intercompany Note Exhibit P-1    Form of Perfection Certificate
Schedule A-1    Agent’s Account Schedule A-2    Authorized Persons Schedule C-1
   Commitments Schedule D-1    Designated Account Schedule E-1    Locations of
Collateral Schedule 1.1    Definitions Schedule 3.1    Conditions Precedent
Schedule 3.3    Conditions Subsequent Schedule 5.6    Litigation Schedule 5.8(b)
   Liens Schedule 5.8(c)    Owned Real Property Schedule 5.8(d)    Leased Real
Property (Lessee) Schedule 5.8(e)    Leased Real Property (Lessor)
Schedule 5.8(f)    Existing Investments Schedule 5.10    Insurance Schedule 5.13
   Subsidiaries; Other Equity Investments Schedule 5.17    Taxpayer
Identification Number Schedule 5.26    Location of Inventory Schedule 6.2   
Collateral Reporting Schedule 6.17    Mortgaged Real Property Schedule 7.3   
Existing Indebtedness Schedule 7.9    Burdensome Agreements

 

- v -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of February 19,
2014, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as sole lead arranger (in such capacity, together with its
successors and assigns in such capacity, the “Sole Lead Arranger”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as sole book runner
(in such capacity, together with its successors and assigns in such capacity,
the “Sole Book Runner”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as syndication agent (in such capacity, together with its
successors and assigns in such capacity, the “Syndication Agent”), SUNTRUST
BANK, as documentation agent (in such capacity, together with its successors and
assigns in such capacity, the “Documentation Agent”), and DIAMOND FOODS, INC., a
Delaware corporation (“Borrower”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
respective meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that if Borrower notifies Agent
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrower” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
No. 159 (or any similar accounting principle) permitting a Person to value its
financial liabilities or Indebtedness at the fair value thereof, and (b) the
term “unqualified opinion” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified,
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit. Notwithstanding anything to the
contrary contained herein, all financial covenants, basket amounts and ratios
contained herein or in any other Loan Document shall be calculated without
giving effect to any changes in GAAP after the Closing Date that would require
lease obligations that were treated as operating leases under GAAP as in effect
on the Closing Date to be classified and accounted for as capital leases or
otherwise reflected as Indebtedness on the Borrower’s consolidated balance
sheet.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to



--------------------------------------------------------------------------------

define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys fees and legal expenses), such cash collateral to be in such amount as
Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers), other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns.
Any requirement of a writing contained herein or in any other Loan Document
shall be satisfied by the transmission of a Record.

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.7 Pro Forma Calculations. Notwithstanding anything to the contrary herein, the
Senior Secured Net Leverage Ratio, the Consolidated Leverage Ratio and the Fixed
Charge Coverage Ratio shall be calculated on a Pro Forma Basis with respect to
each Specified Transaction occurring during the applicable Measurement Period to

 

- 2 -



--------------------------------------------------------------------------------

which such calculation relates, and/or subsequent to the end of such Measurement
Period but not later than the date of such calculation.

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrower
in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrower to Agent) less
(2) the sum of (y) the Letter of Credit Usage at such time, plus (z) the
principal amount of Swing Loans outstanding at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Bank Product Reserves, Grower Payable Reserves and other Reserves
against the Borrowing Base or the Maximum Revolver Amount; provided however,
that any Grower Payable Reserves shall only be used to decrease the Borrowing
Base and shall not decrease the Maximum Revolver Amount. The amount of any
Receivable Reserve, Inventory Reserve, Bank Product Reserve, Grower Payable
Reserve or other Reserve established by Agent shall have a reasonable
relationship to the event, condition, other circumstance, or fact that is the
basis for such reserve and shall not be duplicative of any other reserve
established and currently maintained.

2.2 Intentionally Omitted.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 11:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is 1 Business Day prior to the requested Funding Date in the case of a
request for a Base Rate Loan and 3 Business Days prior to the requested Funding
Date in the case of a request for a LIBOR Rate Loan, specifying (A) the amount
of such Borrowing, and (B) the requested Funding Date (which shall be a Business
Day); provided, that Agent may, in its sole discretion, elect to accept as
timely requests that are received later than 11:00 a.m. on the applicable
Business Day. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the

 

- 3 -



--------------------------------------------------------------------------------

giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request by the Borrower for a
Revolving Loan that is a Swing Loan, and so long as either (i) the aggregate
amount of Swing Loans made since the last Settlement Date, minus all payments or
other amounts applied to Swing Loans since the last Settlement Date, plus the
amount of the requested Swing Loan does not exceed $12,500,000 or (ii) Swing
Lender, in its sole discretion, agrees to make a Swing Loan notwithstanding the
foregoing limitation, Swing Lender shall make a Revolving Loan (any such
Revolving Loan made by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and all such Revolving Loans being referred to as
“Swing Loans”) available to Borrower on the Funding Date applicable thereto by
transferring immediately available funds in the amount of such requested
Borrowing to the Designated Account. Each Swing Loan shall be deemed to be a
Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied or waived on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

(c) Making of Revolving Loans.

(i) In the event a Revolving Loan that is not a Swing Loan is requested, or in
the event that a Swing Loan is requested but Swing Lender is not obligated or
willing to make a Swing Loan, then after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall notify the Lenders by telecopy,
telephone, email, or other electronic form of transmission, of the requested
Borrowing; such notification to be sent on the Business Day that is 1 Business
Day prior to the requested Funding Date. If Agent has notified the Lenders of a
requested Borrowing on the Business Day that is 1 Business Day prior to the
Funding Date, then each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, not later than 11:00 a.m. on the Business Day that is
the requested Funding Date. After Agent’s receipt of the proceeds of such
Revolving Loans from the Lenders, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, that, subject to the provisions of Section 2.3(d)(ii), no
Lender shall have an obligation to make any Revolving Loan, if (1) one or more
of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount. If, on the requested Funding Date,
any Lender shall not have remitted the full amount that it is required to make
available to Agent in immediately available funds and if Agent has made
available to Borrower such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in

 

- 4 -



--------------------------------------------------------------------------------

which case, the interest accrued on such Lender’s portion of such Borrowing for
the Funding Date shall be for Agent’s separate account). If any Lender shall not
remit the full amount that it is required to make available to Agent in
immediately available funds as and when required hereby and if Agent has made
available to Borrower such amount, then that Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the Defaulting
Lender Rate for each day until the date on which such amount is so remitted. A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrower of such failure to fund
and, upon demand by Agent, Borrower shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Revolving Loans composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) Borrower has requested a Revolving Loan and any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Agent hereby is
authorized by Borrower and the Lenders, from time to time, in Agent’s sole
discretion, to make Revolving Loans to, or for the benefit of, Borrower, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrower notwithstanding that
an Overadvance exists or would be created thereby, so long as after giving
effect to such Revolving Loans, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Commitments thereupon shall, together with Agent, jointly determine
the terms of arrangements that shall be implemented with Borrower intended to
reduce, within a reasonable time, the outstanding principal amount of the
Revolving Loans to Borrower to an amount permitted by the preceding sentence. In
such circumstances, if any Lender with a Commitment objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders. The foregoing provisions are meant for the benefit of the
Lenders and Agent and are not meant for the benefit of Borrower, which shall
continue to be bound by the provisions of Section 2.4(e)(i). Each Lender with a
Commitment shall be obligated to settle with Agent as provided in Section 2.3(e)
(or Section 2.3(g), as applicable) for the amount of such Lender’s Pro Rata
Share of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(d)(ii), and
any Overadvances resulting from the charging to the Loan Account of interest,
fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be

 

- 5 -



--------------------------------------------------------------------------------

eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Extraordinary Advances shall be payable to Agent solely for its own
account. The Extraordinary Advances shall be repayable on demand, secured by
Agent’s Liens, constitute Obligations hereunder, and bear interest at the rate
applicable from time to time to Revolving Loans that are Base Rate Loans. The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrower (or any other
Loan Party) in any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount unless otherwise agreed by Required Lenders; and (B) to
the extent that the making of any Extraordinary Advance causes the aggregate
Revolver Usage to exceed the Maximum Revolver Amount, such portion of such
Extraordinary Advance shall be for Agent’s sole and separate account and not for
the account of any Lender and shall be entitled to priority in repayment in
accordance with Section 2.4(b); provided that if at the time of the making of
such Extraordinary Advance such Extraordinary Advance would cause the aggregate
Revolver Usage to exceed the Maximum Revolver Amount the making of such
Extraordinary Advance shall be subject to the consent of Required Lenders.

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrower’s or its Subsidiaries’ payments or other
amounts received, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Loans, Swing Loans, and Extraordinary Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (y) if the amount of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Swing Loans, and Extraordinary Advances), and
(z) if the amount of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans, and Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 12:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances). Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances and,
together with the portion of such Swing Loans or Extraordinary Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders. If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.

 

- 6 -



--------------------------------------------------------------------------------

(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and, subject to the
Intercreditor Agreement, proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Borrower or its Subsidiaries received since
the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower
(upon the request of Borrower and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.4(b)(ii). Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrower for the account of
such Defaulting Lender the amount of all such payments received

 

- 7 -



--------------------------------------------------------------------------------

and retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.10(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 15.1(a)(i) through (iv). The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrower shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrower). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent, Issuing Bank, or to the Lenders
other than such Defaulting Lender. Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above), pursuant to a cash collateral agreement to be entered into in form
and substance reasonably satisfactory to the Agent, for so long as such Letter
of Credit Exposure is outstanding; provided, that Borrower shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Bank;

 

- 8 -



--------------------------------------------------------------------------------

(C) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit can not be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrower to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

(G) Agent may release any cash collateral provided by Borrower pursuant to this
Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrower pursuant to
Section 2.11(d).

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may

 

- 9 -



--------------------------------------------------------------------------------

assume that Borrower has made (or will make) such payment in full to Agent on
such date in immediately available funds and Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent Borrower does not make such payment in full to Agent on the date when
due, each Lender severally shall repay to Agent on demand such amount
distributed to such Lender, together with interest thereon at the Defaulting
Lender Rate for each day from the date such amount is distributed to such Lender
until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to
Section 2.4(b)(iv) and Section 2.4(e), all payments to be made hereunder by
Borrower shall be remitted to Agent and all such payments, and, subject to the
Intercreditor Agreement, all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrower (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall, subject to the Intercreditor Agreement, be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or expenses then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or expenses then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,

(J) tenth, ratably

 

- 10 -



--------------------------------------------------------------------------------

i. ratably, to pay the principal of all Revolving Loans until paid in full,

ii. to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 105% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (A) hereof),

iii. ratably, up to the lesser of (y) the amount (after taking into account any
amounts previously paid pursuant to this clause iii. during the continuation of
the applicable Application Event) of the most recently established Bank Product
Reserve and (z) $10,000,000 in the aggregate (after taking into account any
amounts previously paid pursuant to this clause iii. during the continuation of
the applicable Application Event), to (I) the Bank Product Providers based upon
amounts then certified by the applicable Bank Product Provider to Agent (in form
and substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations, and (II) with any balance to
be paid to Agent, to be held by Agent, for the ratable benefit of the Bank
Product Providers, as cash collateral (which cash collateral may be released by
Agent to the applicable Bank Product Provider and applied by such Bank Product
Provider to the payment or reimbursement of any amounts due and payable with
respect to Bank Product Obligations owed to the applicable Bank Product Provider
as and when such amounts first become due and payable and, if and at such time
as all such Bank Product Obligations are paid or otherwise satisfied in full,
the cash collateral held by Agent in respect of such Bank Product Obligations
shall be reapplied pursuant to this Section 2.4(b)(ii), beginning with tier
(A) hereof,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section 2.4(b)(ii).

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on

 

- 11 -



--------------------------------------------------------------------------------

interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Commitments. The Commitments shall terminate on the Maturity
Date. Borrower may reduce the Commitments, without premium or penalty, to an
amount (which may be zero) not less than the sum of (A) the Revolver Usage as of
such date, plus (B) the principal amount of all Revolving Loans not yet made as
to which a request has been given by Borrower under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a). Each such reduction shall be in
an amount which is not less than $1,000,000 (unless the Commitments are being
reduced to zero and the amount of the Commitments in effect immediately prior to
such reduction are less than $1,000,000), shall be made by providing not less
than 5 Business Days prior written notice to Agent, and shall be irrevocable.
Once reduced, the Commitments may not be increased. Each such reduction of the
Commitments shall reduce the Commitments of each Lender proportionately in
accordance with its ratable share thereof.

(d) Optional Prepayments. Borrower may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty.

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrower to Agent, then Borrower shall immediately prepay the
Obligations in accordance with Section 2.4(f) in an aggregate amount equal to
the amount of such excess.

(ii) Dispositions. If the Borrower or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Section 7.5
(except pursuant to Section 7.5(g), Section 7.5(h), 7.5(l) or Section 7.5(n)),
subject to the Intercreditor Agreement, the Borrower shall prepay the
Obligations in accordance with Section 2.4(f) in an aggregate principal amount
equal to 100% of the Net Cash Proceeds received from such Disposition no later
than ten Business Days following receipt thereof by such Person; provided that
any such Net Cash Proceeds shall only be required to be so applied to repay the
Loans to the extent not reinvested in property that is useful in the business of
the Borrower and its Subsidiaries within 18 months of the date of such
Disposition or contractually agreed to be so reinvested within such 18 month
period and actually reinvested within 24 months of the date of such Disposition
(it being understood that such prepayment shall be due no later than two
Business Days following the expiration of such 18 month period or 24 month
period, as applicable, to the extent the Net Cash Proceeds are not reinvested at
such time); provided further that pending any such reinvestment (or repayment)
all such Net Cash Proceeds are deposited in a Deposit Account subject to a
Control Agreement.

(iii) Extraordinary Receipts. Upon any Extraordinary Receipt received by or paid
to or for the account of the Borrower or any of its Subsidiaries, and not
otherwise included in clause (ii) of this Section 2.4(e), other than Excluded
Extraordinary Receipts, subject to the Intercreditor Agreement, the Borrower
shall prepay the Obligations in accordance with Section 2.4(f) in an aggregate
principal amount equal to 100% of the Net Cash Proceeds received therefrom
within two Business Days of receipt thereof by the Borrower or such Subsidiary.

 

- 12 -



--------------------------------------------------------------------------------

(f) Application of Payments. Each prepayment pursuant to Section 2.4(e) shall,
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loans until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then outstanding Letter of Credit Usage and (B) if
an Application Event shall have occurred and be continuing, subject to the
Intercreditor Agreement, be applied in the manner set forth in
Section 2.4(b)(ii).

2.5 Promise to Pay; Promissory Notes.

(a) Borrower agrees to pay the Lender Group Expenses on the earlier of (i) the
last day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the Business Day following the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause
(ii)). Borrower promises to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement. Borrower agrees that its obligations
contained in the first sentence of this Section 2.5(a) shall survive payment or
satisfaction in full of all other Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, Borrower
shall execute and deliver to such Lender the requested promissory notes payable
to such Lender (or its registered assigns) in a form furnished by Agent and
reasonably satisfactory to Borrower. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
payee named therein.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the undrawn amount of all
outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of Agent or the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and

(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.

 

- 13 -



--------------------------------------------------------------------------------

(d) Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest accruing on LIBOR Rate
Loans shall be due and payable on the last day of each relevant Interest Period
and, if the case of any Interest Period longer than three (3) months, on each
successive date three (3) months after the first day of such Interest Period,
(ii) all interest accruing on Base Rate Loans, all Letter of Credit Fees and all
other fees payable hereunder or under any of the other Loan Documents shall be
due and payable, in arrears, on the last day of each calendar quarter,
commencing on March 31, 2014 and (iii) all costs and expenses payable hereunder
or under any of the other Loan Documents, and all Lender Group Expenses shall be
due and payable on the earlier of (x) the last day of the month following the
date on which the applicable costs, expenses, or Lender Group Expenses were
first incurred or (y) the Business Day following the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (y)). Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
to the Loan Account (A) on the last day of each applicable Interest Period, all
interest accrued during such Interest Period on LIBOR Rate Loans hereunder,
(B) on the last day of each calendar quarter, all interest accrued during the
prior month on the Base Rate Loans hereunder, (C) on the last day of each
calendar quarter, all Letter of Credit Fees accrued or chargeable hereunder
during the prior month, (D) as and when incurred or accrued, all fees and costs
provided for in Section 2.10 (a) or (c), (E) on the last day of each calendar
quarter, the Unused Line Fee accrued during the prior month pursuant to
Section 2.10(b), (F) as and when due and payable, all other fees payable
hereunder or under any of the other Loan Documents, (G) as and when incurred or
accrued, the fronting fees and all commissions, other fees, charges and expenses
provided for in Section 2.11(k), (H) as and when incurred or accrued, all other
Lender Group Expenses, and (I) as and when due and payable all other payment
obligations payable under any Loan Document. All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue; provided
that interest for the Base Rate Loans shall be computed on the basis of a 365 or
366 day year, as applicable, for the actual number of days elapsed in the period
during which such interest accrues. In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein

 

- 14 -



--------------------------------------------------------------------------------

notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

2.8 Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrower and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrower, any Revolving Loan or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrower (the “Loan Account”) on which
Borrower will be charged with all Revolving Loans (including Extraordinary
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, fees on account of the Letters of Credit
issued or arranged by Issuing Bank for Borrower’s account, and with all other
payment Obligations hereunder or under the other Loan Documents, including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.7, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account. Agent shall make available to
Borrower monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrower and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.10 Fees.

(a) Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. Borrower shall pay to Agent, for the ratable account of the
Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount equal
to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Commitments, less (ii) the average amount of the
Revolver Usage during the immediately preceding quarter (or portion thereof),
which Unused Line Fee shall be due and payable on the last day of each calendar
quarter from and after the Closing Date up to the last day of the quarter prior
to the date on which the Obligations are paid in full and on the date on which
the Obligations are paid in full.

(c) Field Examination and Other Fees. Borrower shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of Borrower performed by personnel employed by Agent, and (ii) the
fees or charges paid or incurred by Agent (but, in any event, no less than a
charge of $1,000 per day, per Person, plus out-of-pocket expenses (including
travel, meals, and lodging)) if it elects to employ the services of one or more
third Persons to perform field examinations of Borrower or its Subsidiaries, to
establish electronic collateral reporting systems, to appraise the Collateral,
or any portion thereof, or to assess Borrower’s or its Subsidiaries’ business
valuation; provided, that (i) so long as no Event of Default shall have occurred
and be continuing, Borrower shall not be obligated to reimburse Agent for more
than two (2) field examinations during any calendar year and (ii) so long as no
Event of Default

 

- 15 -



--------------------------------------------------------------------------------

shall have occurred and be continuing and Excess Availability exceeds 25% of the
Maximum Revolver Amount at all times during such calendar year, Borrower shall
not be obligated to reimburse Agent for more than one (1) appraisal of Inventory
during any calendar year.

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrower.
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrower shall be deemed to have requested that Issuing Bank issue the requested
Letter of Credit. Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
irrevocable and shall be made in writing by an Authorized Person and delivered
to Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Issuing Bank and reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to Issuing Bank and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as Agent or
Issuing Bank may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances. Bank’s
records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of
Borrower or its Subsidiaries in respect of (x) a lease of real property to the
extent that the face amount of such Letter of Credit exceeds the highest rent
(including all rent-like charges) payable under such lease for a period of one
year, or (y) an employment contract to the extent that the face amount of such
Letter of Credit exceeds the highest compensation payable under such contract
for a period of one year.

(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed $20,000,000, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, Issuing Bank shall not be required to issue
or arrange for such Letter of Credit to the extent (i) the Defaulting Lender’s
Letter of Credit Exposure with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender’s Letter of Credit Exposure
in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall have no
obligation to issue a Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain Issuing Bank from issuing such Letter of Credit, or any law
applicable to Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Bank shall prohibit or request that Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, (B) the
issuance of such Letter

 

- 16 -



--------------------------------------------------------------------------------

of Credit would violate one or more policies of Issuing Bank applicable to
letters of credit generally, or (C) if amounts demanded to be paid under any
Letter of Credit will or may not be in United States Dollars.

(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrower shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrower’s obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrower on the date due as provided in Section 2.11(d), or of any reimbursement
payment that is required to be refunded (or that Agent or Issuing Bank elects,
based upon the advice of counsel, to refund) to Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of Issuing Bank, an amount equal to its respective Pro
Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

(f) Borrower agrees to indemnify, defend and hold harmless each member of the
Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions,

 

- 17 -



--------------------------------------------------------------------------------

investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix) Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f). If and to the extent that the obligations of Borrower under
this Section 2.11(f) are unenforceable for any reason, Borrower agrees to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that

 

- 18 -



--------------------------------------------------------------------------------

on its face does not at least substantially comply with the terms and conditions
of such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining Drawing Documents presented under a Letter of Credit.
Issuing Bank shall be deemed to have acted with due diligence and reasonable
care if Issuing Bank’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. Borrower’s aggregate remedies
against Issuing Bank and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
Borrower to Issuing Bank in respect of the honored presentation in connection
with such Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrower shall take reasonable action
to avoid and mitigate the amount of any damages claimed against Issuing Bank or
any other Letter of Credit Related Person, including by enforcing its rights
against the beneficiaries of the Letters of Credit. Any claim by Borrower under
or in connection with any Letter of Credit shall be reduced by an amount equal
to the sum of (x) the amount (if any) saved by Borrower as a result of the
breach or alleged wrongful conduct complained of; and (y) the amount (if any) of
the loss that would have been avoided had Borrower taken reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.

(h) Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrower. Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower’s purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrower does not at any time want such Letter of Credit to be renewed,
Borrower will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.

(i) Borrower’s reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that Borrower or
any other Person may have at any time against any beneficiary, any assignee of
proceeds, Issuing Bank or any other Person;

 

- 19 -



--------------------------------------------------------------------------------

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, Borrower’s reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against
Issuing Bank, the beneficiary or any other Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.

(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Bank’s rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrower;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

- 20 -



--------------------------------------------------------------------------------

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) Borrower shall pay, immediately upon demand, to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon
the issuance of each Letter of Credit of 0.125% per annum of the face amount
thereof, plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all actual and reasonable expenses
incurred by, Issuing Bank, or by any adviser, confirming institution or entity
or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is

 

- 21 -



--------------------------------------------------------------------------------

retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(l), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

(m) Unless otherwise expressly agreed by Issuing Bank and Borrower when a Letter
of Credit is issued, (i) the rules of the ISP and the UCP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

(n) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrower
properly has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan shall, unless an Event of Default has
occurred and is continuing, automatically continue with a one-month Interest
Period. At any time that an Event of Default has occurred and is continuing
Borrower no longer shall have the option to request that Revolving Loans bear
interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least 3 Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrower’s election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
telephonic notice received by Agent before the LIBOR Deadline (to be confirmed
by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on
the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that

 

- 22 -



--------------------------------------------------------------------------------

Agent or such Lender is entitled to receive pursuant to this Section 2.12 shall
be conclusive absent manifest error. Borrower shall pay such amount to Agent or
the Lender, as applicable, within 30 days of the date of its receipt of such
certificate. If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its reasonable discretion, at the request of Borrower, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
LIBOR Rate Loan on such last day, it being agreed that Agent has no obligation
to so defer the application of payments to any LIBOR Rate Loan and that, in the
event that Agent does not defer such application, Borrower shall be obligated to
pay any resulting Funding Losses.

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than 8 LIBOR Rate Loans in effect at any given time. Borrower only
may exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except in respect of Indemnified Taxes
and Excluded Taxes)) and changes in the reserve requirements imposed by the
Board of Governors, which additional or increased costs would increase the cost
of funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (A) require such Lender to
furnish to Borrower a statement setting forth in reasonable detail the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrower and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z) Borrower
shall not be entitled to elect the LIBOR Option until such Lender determines
that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

 

- 23 -



--------------------------------------------------------------------------------

2.13 Capital Requirements.

(a) If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital, liquidity or reserve requirements for
banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on Issuing Bank’s, such Lender’s, or such holding companies’ capital as a
consequence of Issuing Bank’s or such Lender’s commitments hereunder to a level
below that which Issuing Bank, such Lender, or such holding companies could have
achieved but for such Change in Law or compliance (taking into consideration
Issuing Bank’s, such Lender’s, or such holding companies’ then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by Issuing Bank or such Lender to be
material, then Issuing Bank or such Lender may notify Borrower and Agent
thereof. Following receipt of such notice, Borrower agrees to pay Issuing Bank
or such Lender on demand the amount of such reduction of return of capital as
and when such reduction is determined, payable within 30 days after presentation
by Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank’s or such Lender’s right to demand such compensation; provided that
Borrower shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrower of such Change in
Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrower to obtain LIBOR Rate Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.11(l),
Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no
longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
designate a different Issuing Bank or substitute a Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be “Issuing Bank” or a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement.

 

- 24 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

3. CONDITIONS.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and

(c) if applicable, the $5 Million Excess Availability Minimum Requirement shall
have been satisfied.

3.3 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth in Section 6.17 and on Schedule
3.3 (the failure by Borrower to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do without obtaining the
consent of the other members of the Lender Group), shall constitute an Event of
Default).

4. TERM OF AGREEMENT.

4.1 Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

4.2 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or

 

- 25 -



--------------------------------------------------------------------------------

under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Commitments have been terminated. When all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

4.3 Early Termination by Borrower. Borrower has the option, at any time upon 5
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full. The foregoing notwithstanding, (a) Borrower may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrower may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

5.1 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.2 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any contract to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law;
in each case (other than clauses (a) and (b)(ii)) except to the extent such
conflict, breach, contravention or Lien could not reasonably be expected to have
a Material Adverse Effect.

 

- 26 -



--------------------------------------------------------------------------------

5.3 Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof required by the Loan Documents) (except for customary filings
and registrations necessary to perfect the Liens on the Collateral granted by
the Loan Parties, including filings in the United States Patent and Trademark
Office) or (d) other than pursuant to applicable Law in connection with the
exercise of remedies with respect to the Collateral, the exercise by the Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents.

5.4 Binding Effect. This Agreement and the Loan Documents delivered on the date
hereof have been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Loan Party that is party thereto.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

5.5 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements of the Borrower (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness to the extent required by GAAP.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated October 31, 2013, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were each prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since July 31, 2013, except as publicly disclosed prior to the date of this
Agreement, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

(d) The Initial Financial Projections were prepared in good faith on the basis
of the assumptions stated therein, which assumptions the Borrower believed to be
reasonable at the time of delivery of such forecasts.

5.6 Litigation. Except as set forth on Schedule 5.6, there are no actions,
suits, proceedings, claims, investigations or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or the consummation of the Transactions or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

 

- 27 -



--------------------------------------------------------------------------------

5.7 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.8 Ownership of Property; Liens.

(a) Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business except for such
defects in title as constitute Permitted Liens. Each of the Borrower and each
Subsidiary has good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 6.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby.

(b) Schedule 5.8(b) sets forth a complete and accurate list of all Liens on the
material property or assets of each Loan Party and each of its Domestic
Subsidiaries as of the date hereof (after giving effect to the termination of
the Liens in favor of the Existing Credit Facilities), showing as of the date
hereof the lienholder thereof, the principal amount of the obligations secured
thereby (except if the principal amount of such obligations in less than
$100,000) and the property or assets of such Loan Party or such Domestic
Subsidiary subject thereto. The material property of each Loan Party and each of
its Domestic Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.8(b), and as otherwise permitted by Section 7.1.

(c) Schedule 5.8(c) sets forth a complete and accurate list of all real property
owned by each Loan Party and each of its Domestic Subsidiaries as of the date
hereof, showing as of the date hereof the street address, county or other
relevant jurisdiction, state and record owner. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents.

(d) Schedule 5.8(d) sets forth a complete and accurate list as of the date
hereof of all leases of real property under which any Loan Party or any Domestic
Subsidiary of a Loan Party is the lessee, showing as of the date hereof the
street address, county or other relevant jurisdiction, state, lessor, lessee,
and expiration date thereof. Each Loan Party and its Subsidiaries enjoy peaceful
and undisturbed possession under all leases material to their business for
locations where material Inventory is maintained and to which they are parties
or under which they are operating, and, subject to Permitted Protests, all of
such material leases are valid and subsisting and no material default by the
applicable Loan Party or its Subsidiaries exists under any of them.

(e) Schedule 5.8(e) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Domestic Subsidiary of a Loan
Party is the lessor, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof. Each such lease is the legal, valid and binding obligation
of the lessee thereof, enforceable in accordance with its terms.

(f) Schedule 5.8(f) sets forth a complete and accurate list of all material
Investments held by any Loan Party or any Domestic Subsidiary of a Loan Party on
the date hereof, showing as of the date hereof the amount and obligor thereof.

5.9 Environmental Compliance.

(a) The Borrower and its Subsidiaries conduct in the ordinary course of business
a review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the

 

- 28 -



--------------------------------------------------------------------------------

Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries.

(c) Each of the Loan Parties is in compliance with all Environmental Laws,
except where non-compliance could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(d) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been generated, used, treated,
handled, stored, transformed and disposed of in compliance with Environmental
Laws, except where non-compliance, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(e) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries has become subject to
any Environmental Liability or has received notice of any claim with respect to,
or knows of any basis for, any Environmental Liability.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies that are not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. As of the Closing Date, (i) except as set forth on Schedule 5.10, no
Loan Party has received any written notice of, nor has any actual knowledge of,
the occurrence, pendency or contemplation of any material casualty affecting all
or any material portion of a Mortgaged Property and (ii) no improved Mortgaged
Property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Program unless evidence of flood
insurance has been delivered to the Agent.

5.11 Taxes. The Borrower and its Subsidiaries have filed all federal, state,
foreign and other material Tax returns and reports required to be filed, and
have paid all federal, state, foreign and other material Taxes levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed Tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement
with any Person that is not a Loan Party or a wholly-owned Subsidiary of a Loan
Party.

5.12 ERISA Compliance. As of the Closing Date:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the IRC and other Federal or state laws except as would not
be expected to exceed the Threshold Amount. Each Pension Plan that is intended
to be a qualified plan under Section 401(a) of the IRC has received a favorable
determination letter or opinion letter, as applicable, from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the IRC and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the IRC, or an application

 

- 29 -



--------------------------------------------------------------------------------

for such a letter is currently being processed by the Internal Revenue Service.
To the best knowledge of the Borrower, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. To the best knowledge of the Borrower, there has been no non-exempt
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(c) Except as would not be expected to exceed the Threshold Amount, (i) no ERISA
Event has occurred, and the Borrower is not aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the aggregate unfunded
liabilities (determined on the basis of the assumptions and methodology utilized
by the borrower and each of its ERISA Affiliates) would not reasonably be
expected to result in a Material Adverse Effect; and (iii) to the best knowledge
of the Borrower, neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.

(d) With respect to a Foreign Pension Plan:

(i) any employer contributions required by applicable law or by the terms of any
Foreign Pension Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices;

(ii) the aggregate unfunded liabilities of any Foreign Pension Plan are not
reasonably expected to result in a Material Adverse Effect; and

(iii) each Foreign Pension Plan required by applicable law to be registered has
been registered.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens. As of the Closing Date, the Borrower has no equity investments in any
other corporation or entity other than (i) those specifically disclosed in Part
(b) of Schedule 5.13 and (ii) investments in Subsidiaries. All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. No written report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable

 

- 30 -



--------------------------------------------------------------------------------

at the time of preparation (it being understood that projections are not to be
viewed as facts and that actual results may differ significantly from such
projections).

5.16 Compliance with Laws.

(a) Each Loan Party and each Subsidiary thereof is, and after giving effect to
any Loans made hereunder and the use of proceed thereof will be, in compliance
in all material respects with the requirements of (i) all Laws relating to
bribery, terrorism or money laundering, including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, the PATRIOT Act and the
Foreign Corrupt Practices Act of 1977, as amended from time to time) and
(ii) all other Laws and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (x) in the case of
clauses (i) and (ii) above, such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (y) in the case of clause (ii) above, the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(b) None of the Borrower or any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer or controlled Affiliate of the Borrower or any
of its Subsidiaries is a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any sanctions administered or enforced by the
Office of Foreign Assets Control of the U.S. Department of Treasury or the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (including Cuba, Iran,
North Korea, Sudan and Syria).

5.17 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 5.17.

5.18 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except where the failure to own or possess
the right to use any such IP Rights would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person, except where such
infringement would not reasonably be expected to have a Material Adverse Effect.

5.19 Solvency. The Borrower is, together with its Subsidiaries on a consolidated
basis, Solvent.

5.20 Collateral Documents. (a) The provisions of the Loan Documents that
establish security interests (other than the Mortgages) are effective to create
in favor of the Agent for the benefit of the Secured Parties a legal, valid and
enforceable first or second priority Lien, as applicable (subject to Liens
permitted by Section 7.1), on all right, title and interest of the respective
Loan Parties in the Collateral described therein. Except as contemplated hereby
and by the Collateral Documents, no filing or other action will be necessary to
perfect or protect such Liens.

(b) The Mortgages, when executed and delivered, will be effective to create in
favor of the Agent for the benefit of the Secured Parties a legal, valid and
enforceable second priority (subject to the Liens permitted under Section 7.1)
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed, the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other Person, except as set forth in the Intercreditor Agreement
and other than with respect to the rights of Persons pursuant to Liens expressly
permitted by Section 7.1.

 

- 31 -



--------------------------------------------------------------------------------

5.21 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, there are no
strikes or other labor disputes against any of the Borrower or its Subsidiaries
pending or, to the knowledge or the Borrower or its Subsidiaries, threatened.
All Inventory is and will be produced in conformance with minimum wage laws.

5.22 Status of the Obligations as Senior Indebtedness. The Obligations
constitute “senior debt”, “senior indebtedness”, “guarantor senior debt”,
“senior secured financing” and “designated senior indebtedness” (or any
comparable term) under the documentation for all Indebtedness that is
subordinated in right of payment to the Obligations (if applicable).

5.23 Inactive Subsidiaries. None of the Inactive Subsidiaries (including, on the
date hereof, Diamond of Europe GmbH, a corporation organized under the laws of
the Federal Republic of Germany, Wimbledon Acquisition LLC, a limited liability
company organized under the laws of Delaware, and Diamond Foods Brazil Holding
LLC, a limited liability company organized under the laws of Delaware)
(a) conducts, transacts or is otherwise engaged in any business, operations or
activities or (b) owns any assets or owes any liabilities (other than
liabilities under the Loan Documents and liabilities imposed by Law, including
tax liabilities and other liabilities incidental to its existence).

5.24 Eligible Accounts. As to each Account that is identified by Borrower as an
Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Borrower’s
business, (b) owed to the Borrower without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Accounts.

5.25 Eligible Inventory. As to each item of Inventory that is identified by the
Borrower as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.

5.26 Location of Inventory. The Inventory of Borrower and its Subsidiaries with
a value in excess of $1,000,000 in the aggregate is not stored with a bailee,
warehouseman, or similar party (other than those with which a Collateral Access
Agreement has been executed and delivered (or will be executed and delivered in
accordance with Section 3.3)) and is located only at, or in-transit between, the
locations identified on Schedule 5.26 (as such Schedule may be updated pursuant
to Section 6.19).

5.27 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

5.28 Material Contracts. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to
Borrower’s knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms and (b) is not in default due to the action
or inaction of the applicable Loan Party or its Subsidiary.

5.29 Growers’ Liens.

(a) As of the Closing Date, the terms of all existing Walnut Purchase Agreements
provide for payments to be made more than thirty days following the Borrower’s
or its Subsidiaries’ receipt and acceptance of

 

- 32 -



--------------------------------------------------------------------------------

the product. The existing Walnut Purchase Agreements do not result in the other
party to such contract becoming a beneficiary of trust fund rights under PACA.

(b) As of the Closing Date, each Walnut Purchase Agreement contains a waiver of
the California Producer’s Lien Statute.

(c) Borrower and its Subsidiaries are in compliance with all notifications and
instructions received from creditors of Protected Vendors delivered pursuant to
Growers’ Lien Laws. Borrower has registered with the Secretary of State (or
other designated individual or office) in each FSA State where Borrower has
purchased agricultural products from a Protected Vendor and is entitled to
receive centrally compiled lists of secured creditors published by each such FSA
State.

6. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower shall and shall (except in the
case of the covenants set forth in Sections 6.1, 6.2 and 6.3) cause each
Subsidiary to:

6.1 Financial Statements. Deliver to the Agent and each Lender, in form and
detail satisfactory to the Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated and
consolidating statements of income or operations for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, and the related
consolidated and consolidating statements of changes in stockholders’ equity,
and cash flows for the portion of the Borrower’s fiscal year then ended, in each
case setting forth in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a monthly budget of the Borrower and its
Subsidiaries on a consolidated basis and such division or major brand level
revenue and margin information as may be reasonably requested by the Agent and
available to the Borrower, including forecasts for the remaining term of this
Agreement prepared by management of the Borrower, in form satisfactory to the
Agent and the Required Lenders, of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the immediately following fiscal year (including the fiscal
year in which the Maturity Date occurs, if such fiscal year is the immediately
following fiscal year).

 

- 33 -



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.2(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.2 Certificates; Other Information. Deliver to the Agent and each Lender, in
form and detail reasonably satisfactory to the Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Agent, or a Lender requests executed
originals, be by electronic communication including fax or electronic mail and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

(b) promptly after any request by the Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Agent pursuant hereto;

(d) deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the reports set forth on Schedule 6.2 at the times specified therein,
and (b) use commercially reasonable efforts in cooperation with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule;
and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) or (d) or referred to in Section 6.3(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.diamondfoods.com; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that the Borrower shall notify the
Agent (by fax or electronic mail) of the posting of any such documents and
provide to the Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Agent shall have no obligation to request the delivery of
or to maintain paper copies of the documents referred to above.

The Borrower hereby acknowledges that (a) the Agent and/or the Sole Lead
Arranger or their respective Affiliates will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that

 

- 34 -



--------------------------------------------------------------------------------

are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Confidential
Information, they shall be treated as set forth in Section 18.9); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information” (and the Agent
agrees that only Borrower Material marked “PUBLIC” will be made available on
such portion of the Platform); and (z) the Agent, the Sole Lead Arranger and
their respective Affiliates shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform that is not designated “Public Side Information”; and
(v) notwithstanding anything herein to the contrary, unless the Borrower
otherwise notifies the Agent, all financial statements delivered pursuant to
Sections 6.1(a) and 6.1(b), all certificates, reports, statements and other
documents and information delivered pursuant to Sections 6.2(a) and 6.2(c) and
all notices delivered pursuant to Section 6.3(a) shall be deemed to be suitable
for posting on the portion of the Platform designated “Public Side Information.”

6.3 Notices. Promptly notify the Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract of the Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws (in each case to the extent that
such event has resulted or could reasonably be expected to result in a Material
Adverse Effect);

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary (which requirement shall be deemed
satisfied by the description thereof in a Form 10-K, Form 10-Q or Form 8-K filed
with the SEC);

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.4(e)(ii) and (ii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.4(e)(iii); and

(f) of any loss exceeding $10,000,000 irrespective of insurance coverage for
such loss.

Each notice pursuant to this Section 6.3 (other than Section 6.3(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.4 Payment of Obligations. Pay and discharge as the same shall become due and
payable all its material obligations and liabilities, including (a) all material
Tax liabilities upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; and (b) all lawful material claims which, if unpaid, would
by law become a Lien upon any of its property (other than a Lien that is
permitted by Section 7.1).

 

- 35 -



--------------------------------------------------------------------------------

6.5 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization and with respect to all other jurisdictions in
which it is qualified to do business except in a transaction permitted by
Section 7.4 or 7.5 or except (in the case of any Subsidiary of the Borrower that
is not a Loan Party) where failure to do so could not reasonably be expected to
have a Material Adverse Effect; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.6 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material assets, properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements
thereof; except in each case where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.7 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Agent of termination, lapse or cancellation of such
insurance. Each such policy of insurance shall, as appropriate, (i) name the
Agent, on behalf of the Secured Parties, as an additional insured thereunder as
its interests may appear and/or (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the Agent, on
behalf of the Secured Parties, as the loss payee thereunder, and certificates
and endorsements evidencing the same shall be delivered to Agent on or prior to
the Closing Date (or within such other time period as provided in Section 3.3).

(b) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Agent may from time
to time reasonably require in respect of compliance with the National Flood
Insurance Program as set forth in the Floor Disaster Protection Act of 1973, as
it may be amended from time to time, or (ii) a “Zone 1” area, obtain earthquake
insurance in such total amount as customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Subsidiaries.

(c) If Borrower or its Subsidiaries fail to maintain such insurance, Agent may
arrange for such insurance, but at Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, Agent
shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies

6.8 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property (including any Law relating to terrorism, money
laundering or Sanctions), except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.9 Books and Records. (i) Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be, (ii) maintain a
reporting

 

- 36 -



--------------------------------------------------------------------------------

system that shows all additions, sales, claims, returns, and allowances with
respect to its and its Subsidiaries’ sales, and (iii) maintain its billing
practices substantially as in effect as of the Closing Date and shall only make
material modifications thereto with notice to, and with the consent of, Agent.

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
employees and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired (provided Borrower shall be responsible for expenses related
to only two such visits and inspections per fiscal year of the Borrower), upon
reasonable advance notice to the Borrower; provided, however, that when a
Default or Event of Default exists the Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time without advance notice, and
without limitation as to frequency.

(b) Permit Agent and each of its duly authorized representatives or agents to
conduct appraisals and valuations at such reasonable times and intervals as
Agent may designate; provided that so long as no Event of Default has occurred,
only up to four such appraisals and valuations shall be conducted per fiscal
year of the Borrower; provided further that Borrower shall be responsible for
expenses related to only two such appraisals and valuations per fiscal year of
the Borrower.

6.11 Use of Proceeds. Use the proceeds of the Loans (a) on the Closing Date
(i) to refinance the Indebtedness of the Borrower described in the definition of
“Transactions” and (ii) to pay the fees, costs and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, in each case as set forth in the Flow of Funds
Agreement, and (b) thereafter, consistent with the terms and conditions hereof,
for lawful and permitted purposes, including to finance the ongoing general
corporate needs of the Borrower and its Subsidiaries.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new Material Subsidiary (provided
that the requirements of this Section 6.12 shall not apply to any Material
Foreign Subsidiary prior to the date that is forty-five (45) days after the date
such Material Foreign Subsidiary Guarantees any Indebtedness of the Borrower or
any of its Domestic Subsidiaries; provided, further, that each of (i) any
Inactive Subsidiary ceasing to be an Inactive Subsidiary and qualifying as a
Material Subsidiary and (ii) any Subsidiary qualifying as a Material Subsidiary
shall be deemed to constitute the acquisition of a new Material Subsidiary for
all purposes of this Section 6.12), the Borrower shall, at the Borrower’s
expense:

(i) Within forty-five (45) days (as such time may be extended by the Agent in
its reasonable discretion) after such formation or acquisition, cause such
Material Subsidiary to (A) become a Guarantor by executing and delivering to the
Agent a counterpart of the ABL Guaranty Agreement and (B) deliver to the Agent a
joinder to the ABL Collateral Agreement and documents of the types referred to
in Schedule 3.1 and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Agent,

(ii) within 45 days (as such time may be extended by the Agent in its reasonable
discretion) after such formation or acquisition, cause such Material Subsidiary
and each direct and indirect parent (to the extent such parent is the Borrower
or a Domestic Subsidiary) of such Material Subsidiary (if it has not already
done so) to duly execute and deliver to the Agent deeds of trust, trust deeds,
deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
and other collateral and security agreements or

 

- 37 -



--------------------------------------------------------------------------------

supplements thereto, as specified by and in form and substance satisfactory to
the Agent (including delivery of all pledged Equity Interests in and of such
Material Subsidiary and other instruments of the type specified in
Schedule 3.1), securing payment of all the Obligations of such Material
Subsidiary or such parent of a Material Domestic or Material Foreign Subsidiary,
as the case may be, under the Loan Documents and constituting Liens on all such
real and personal properties,

(iii) within 45 days (as such time may be extended by the Agent in its
reasonable discretion) after such formation or acquisition, cause such Material
Subsidiary and each direct and indirect parent (to the extent such parent is the
Borrower or a Domestic Subsidiary) of such Material Subsidiary (if it has not
already done so) to take whatever action (including the recording of mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Agent to vest in the Agent (or in any
representative of the Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, ABL
Collateral Agreement supplements, and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms,

(iv) within 45 days (as such time may be extended by the Agent in its reasonable
discretion) after such formation or acquisition, deliver to the Agent, upon the
request of the Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Agent and the other Secured Parties, of counsel for
the Loan Parties acceptable to the Agent as to the matters contained in clauses
(i), (iii) and (iv) above, and as to such other matters as the Agent may
reasonably request, and

(v) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Agent in its sole discretion, to the Agent with respect
to each parcel of real property with a fair market value in excess of $2,000,000
(as reasonably determined by the board of directors of the Borrower) and owned
by the entity that is the subject of such formation or acquisition, real
property title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Agent; provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Agent.

(b) Upon the acquisition of any real property (other than the real property
subject to the requirements of Section 6.17) by any Loan Party with a fair
market value in excess of $2,000,000 (as reasonably determined by the board of
directors of the Borrower) that is not already subject to a perfected first
priority security interest in favor of the Agent for the benefit of the Secured
Parties, the Borrower shall, at the Borrower’s expense:

(i) within 30 days (as such time may be extended by the Agent in its reasonable
discretion) after such acquisition, furnish to the Agent a description of the
property so acquired in detail satisfactory to the Agent,

(ii) within 60 days (as such time may be extended by the Agent in its reasonable
discretion) after such acquisition, cause the applicable Loan Party to duly
execute and deliver to the Agent deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust, supplemental
schedules to this Agreement, collateral agreement supplements and other security
and pledge agreements, as specified by and in form and substance satisfactory to
the Agent, securing payment of all the Obligations of the applicable Loan Party
under the Loan Documents and constituting Liens on all such properties,

(iii) within 60 days (as such time may be extended by the Agent in its
reasonable discretion) after such acquisition, cause the applicable Loan Party
to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the

 

- 38 -



--------------------------------------------------------------------------------

endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Agent to vest in the Agent (or in any representative of the Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,

(iv) within 60 days (as such time may be by the Agent in its reasonable
discretion) after such acquisition, deliver to the Agent, upon the request of
the Agent in its sole discretion, a signed copy of a favorable opinion,
addressed to the Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Agent as to the matters contained in clauses (ii) and
(iii) above and as to such other matters as the Agent may reasonably request,

(v) promptly, and in any event, prior to the execution and delivery of any deeds
of trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages, or
leasehold deeds of trust with respect to such properties, a completed “Life of
Loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to each such property (together with a notice about special flood
hazard area situs and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto, to the extent required by applicable
Laws), and (2) to the extent any such real property parcels are determined to be
within a special flood hazard area, (x) evidence of flood hazard insurance
(naming the Agent, on behalf of the Secured Parties, as loss payee and
mortgagee) on all certificates, (y) evidence of payment of all insurance
premiums for the current policy year of each and (z) copies (certified by a
Responsible Officer) of the flood insurance policies otherwise in form and
substance reasonably satisfactory to the Agent, and

(vi) as promptly as practicable after any acquisition of a parcel of real
property with a fair market value in excess of $2,000,000 (as reasonably
determined by the board of directors of the Borrower), deliver, upon the request
of the Agent in its sole discretion, to the Agent with respect to such parcel of
real property, real property title reports, title insurance, flood hazard
searches/insurance, surveys and environmental assessment reports, each in scope,
form and substance reasonably satisfactory to the Agent; provided, however, that
to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such parcel of
real property, such items shall, promptly after the receipt thereof, be
delivered to the Agent.

(c) In furtherance and not in limitation of the foregoing, any mortgages taken
for properties that lie in a designated flood zone will require compliance with
Federal Flood Regulations and all related compliance documents will be made
available to Lenders for their review prior to the taking of these mortgages.

(d) At any time upon request of the Agent, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Agent may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties, deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, supplements to the ABL Collateral Agreement,
supplements to the IP Security Agreements and other security and pledge
agreements.

(e) Notwithstanding anything in any Loan Document to the contrary, no Subsidiary
that is a CFC or CFC HoldCo shall be required to be a Guarantor, no assets of
any such CFC or CFC HoldCo shall be required to be pledged as Collateral under
any Loan Document and no Equity Interests of any such CFC or CFC HoldCo shall be
pledged as Collateral under any Loan Document (in each case for so long as such
Subsidiary is a CFC or a CFC HoldCo), except that 66% of the voting Equity
Interests and 100% of the non-voting Equity Interests of any Subsidiary that is
(i) a CFC and owned directly by a Loan Party or a CFC HoldCo or (ii) a CFC
HoldCo may be pledged as Collateral under the Loan Documents.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation,

 

- 39 -



--------------------------------------------------------------------------------

study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws; except, in each case, to the extent noncompliance or nonaction would not
reasonably be expected to have a Material Adverse Effect; and provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.14 Further Assurances. Promptly upon request by the Agent, or any Lender
through the Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Agent, or any
Lender through the Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.15 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, and cause each of its Subsidiaries to do so, in
each case except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property where material
Inventory is maintained to which the Borrower or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated, or any rights to renew such leases to be forfeited or
cancelled, notify the Agent of any default by any party with respect to such
leases and cooperate with the Agent in all respects to cure any such default,
and cause each of its Subsidiaries to do so, except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably be expected to result in a Material Adverse Effect.

6.17 Post-Closing Covenant. Within ninety (90) days following the Closing Date
(which date may be extended in the reasonable discretion of the Agent), the
Borrower shall have delivered to the Agent:

(a) deeds of trust, trust deeds, deeds to secure debt and mortgages, each
substantially in the form of Exhibit K and covering the owned real properties
listed on Schedule 6.17 (together with each other mortgage delivered pursuant to
Section 6.12, in each case as amended, the “Mortgages”), duly executed by the
appropriate Loan Party, together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Agent may deem necessary or desirable
in order to create a valid second and subsisting Lien on the property described
therein in favor of the Agent for the benefit of the Secured Parties and that
all filing, documentary, stamp, intangible and recording taxes and fees have
been paid,

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Agent, issued, coinsured and reinsured by title insurers
acceptable to the Agent, insuring the Mortgages to be valid first and

 

- 40 -



--------------------------------------------------------------------------------

subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens and other Liens permitted under the
Loan Documents, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, and for mechanics’
and materialmen’s Liens, except to the extent constituting Liens permitted under
Section 7.1 hereof) and such coinsurance and direct access reinsurance as the
Agent may deem necessary or desirable,

(iii) with respect to each Mortgaged Property, either (1) such documentation as
is required by the title insurance company to delete the standard survey
exception to the Mortgage Policy issued with respect to such Mortgaged Property
and provide the Agent with a “same as survey” or similar endorsement to such
Mortgage Policy (provided such endorsement is available for issuance in the
state in which the Mortgaged Property is located) or (2) American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, and dated no more than 30
days before the day of the Closing Date, certified to the Agent and the issuer
of the Mortgage Policies in a manner satisfactory to the Agent by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Agent,

(iv) environmental and other reports as to the properties described in the
Mortgages, from professional firms acceptable to the Agent,

(v) estoppel and consent agreements executed by each of the lessors of the
leased real properties listed on Schedule 6.17, along with (1) a memorandum of
lease in recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, or
(2) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary or desirable,
in the Agent’s reasonable judgment, to give constructive notice to third-party
purchasers of such leasehold interest, or (3) if such leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form satisfactory to the Agent,

(vi) without limiting Section 6.17(a)(viii) below, evidence of the insurance
required by the terms of the Mortgages,

(vii) upon the reasonable request of the Agent, an appraisal of each of the
owned properties described on Schedule 6.17 in form and substance reasonably
acceptable to the Agent,

(viii) a completed “Life of Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area situs and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto,
to the extent required by applicable Laws), and (2) to the extent any such real
property parcels are determined to be within a special flood hazard area,
(x) evidence of flood hazard insurance (naming the Agent, on behalf of the
Secured Parties, as loss payee and mortgagee) on all certificates, (y) evidence
of payment of all insurance premiums for the current policy year of each and
(z) copies (certified by a Responsible Officer) of the flood insurance policies
otherwise in form and substance reasonably satisfactory to the Agent, and

(ix) evidence that all other action that the Agent may deem necessary or
desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken.

 

- 41 -



--------------------------------------------------------------------------------

(b) Within ninety (90) days following the Closing Date (which date may be
extended in the reasonable discretion of the Agent), deliver the control
agreements required pursuant to Section 4.6 of the ABL Collateral Agreement with
respect to the Loan Parties. In the event of any inconsistency between this
Section 6.17(b) and the ABL Collateral Agreement, this Section 6.17(b) shall
control.

6.18 Cash Management. Cause all cash and Cash Equivalents of the Loan Parties to
be held in accounts that are (i) subject to a perfected Lien in favor of the
Agent or (ii) specifically and exclusively used for payroll, payroll taxes, and
other employee wage and benefit payments; provided that the Loan Parties may
maintain accounts that are not either subject to a perfected Lien in favor of
the Agent or maintained by a Lender so long as the balance in such accounts is
less than $1,000,000 in the aggregate at any time.

6.19 Location of Inventory. Borrower will, and will cause each of its
Subsidiaries to, keep its Inventory with a value in excess of $1,000,000 in
aggregate only at the locations identified on Schedule 5.26; provided, that
Borrower may amend Schedule 5.26 so long as such amendment occurs by written
notice to Agent not less than 10 days prior to the date on which such Inventory
is moved to such new location is relocated and so long as such new location is
within the continental United States.

6.20 Cash Dominion Triggering Event. If Excess Availability falls below 12.5% of
the Maximum Revolver Amount at any time for a period of five (5) consecutive
Business Days, cash will be swept out of the Deposit Accounts subject to a
Control Agreement and applied against the outstanding Loans, on a daily basis,
until Excess Availability exceeds the minimum amount specified in this
Section 6.20, at all times, for a period of thirty (30) consecutive Business
Days.

6.21 Customer Accounts. Borrower will, and will cause each of its Subsidiaries
to, cause its customers to remit all payments solely into Deposit Accounts that
are subject to a Control Agreement.

6.22 Disclosure Updates. Borrower will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

6.23 Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a conference call with all Lenders who choose
to attend such meeting at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of Borrower and its
Subsidiaries and the projections presented for the current fiscal year of
Borrower.

6.24 Growers’ Liens. So long as Borrower or any of its Subsidiaries purchases
agricultural products from Protected Vendors, Borrower or such Subsidiary shall
(i) monitor the receipt of notices of Liens and/or trusts on its assets under
any Growers’ Lien Law and provide prompt written notice thereof to Agent upon
receipt thereof and, (ii) where the provisions of the FSA are applicable, issue
joint checks to growers or suppliers and their respective secured parties or
otherwise obtain a release of such secured party’s Lien in accordance with the
FSA.

7. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations it shall not, and shall not permit any
Subsidiary to, directly or indirectly:

 

- 42 -



--------------------------------------------------------------------------------

7.1 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) (i) Liens pursuant to any Loan Document and (ii) Liens on the Collateral
securing Indebtedness incurred pursuant to Section 7.3(a)(ii); provided that
such Liens shall be subject to the Intercreditor Agreement;

(b) Liens existing on the date hereof and listed on Schedule 5.8(b) and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.3(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.3(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, laborers
or suppliers and statutorily created Liens or other like Liens arising in each
case in the ordinary course of business which are not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required by GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.8 or securing appeal or other surety bonds related to
such judgments;

(i) Liens securing Indebtedness permitted under Section 7.3(e)(i); provided that
in the case of Liens securing purchase money Indebtedness and capital leases,
(A) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (B) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition,
improvements thereto and related expenses;

(j) the interests of lessors and sublessors or licensors in respect of operating
leases and leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (i) interfere in any material respect
with the business of the Borrower or any Subsidiary or (ii) secure any
Indebtedness;

(k) Liens securing Indebtedness of Foreign Subsidiaries permitted under
Section 7.3(h);

(l) non-exclusive licenses of patents, trademarks, copyrights and other
intellectual property rights;

 

- 43 -



--------------------------------------------------------------------------------

(m) Liens consisting of rights of setoff or bankers’ liens on deposits of funds
in favor of banks or other depositary institutions, to the extent incurred in
the ordinary course of business;

(n) Liens granted on the unearned portion of insurance premiums securing the
financing of insurance premiums, to the extent such financing is permitted under
Section 7.3;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with importation of goods;

(p) Liens on any cash earnest money deposits made in connection with letters of
intent or purchase agreements in connection with Permitted Acquisitions;

(q) Liens securing Indebtedness, in an aggregate amount at any time outstanding
not to exceed $75,000,000, assumed in connection with a Permitted Acquisition to
the extent such Liens are solely on the assets acquired in such Permitted
Acquisition and the Indebtedness incurred in connection therewith is permitted
under Section 7.3;

(r) Liens on cash deposits to secure obligations in an aggregate amount at any
time outstanding not to exceed $10,000,000 under Hedge Agreements permitted
under Section 7.3;

(s) customary option and call arrangements, rights of first refusal and similar
rights relating to Investments permitted under this Agreement;

(t) Liens on cash and Cash Equivalents in an aggregate amount not to exceed
$5,000,000 securing liabilities in connection with letters of credit permitted
under Section 7.3(i);

(u) other Liens; provided that the principal amount in the aggregate at any time
outstanding secured thereby does not exceed $20,000,000; and

(v) Liens on assets of Foreign Subsidiaries securing obligations other than
Indebtedness in an aggregate amount at any time outstanding not to exceed
$10,000,000.

7.2 Investments. Make any Investments or incur any liabilities (including
contingent liabilities) for or in connection with any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash and
Cash Equivalents;

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments (i) existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) in Loan Parties (including those formed or acquired after the
Closing Date so long as the Borrower and its Subsidiaries comply with the
applicable provisions of Section 6.12), (iii) by the Borrower or any other Loan
Party in Foreign Subsidiaries (not a Loan Party) formed or acquired after the
Closing Date; provided that (A) no Default or Event of Default shall have
occurred and be continuing, (B) the Borrower and its Subsidiaries comply with
the applicable provisions of Section 6.12, (C) Excess Availability at the time
of such Investment after giving effect to the proposed Investment is not less
than the greater of (y) 17.5% of the Maximum Revolver Amount and
(z) $21,875,000, (D) any such Investment consisting of a loan or advance shall
be subordinated to the Obligations

 

- 44 -



--------------------------------------------------------------------------------

pursuant to the Intercompany Subordination Agreement and (E) the aggregate
amount of all such Investments shall not exceed $50,000,000 outstanding at any
time during the term of this Agreement (determined without regard to any
write-downs or write-offs of such Investments), (iv) of the Borrower in any
Guarantor and Investments of any wholly-owned Subsidiary in the Borrower or in
any Guarantor so long as the parties thereto are party to the Intercompany
Subordination Agreement, and (v) Investments by any Foreign Subsidiary (that is
not a Loan Party) in any other Foreign Subsidiary;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Investments by the Borrower or any of its Subsidiaries in the form of
Permitted Acquisitions;

(g) Guarantees permitted by Section 7.3;

(h) Hedge Agreements to the extent permitted pursuant to Section 7.3(d);

(i) Investments consisting of advances and prepaid expenses in connection with
the purchase of goods or services in the ordinary course of business;

(j) Investments received in settlement of amounts due to Borrower or any
Subsidiary, whether owing as a result of Insolvency Proceedings of an account
debtor or upon the foreclosure or enforcement of any Lien in favor of Borrower
or its Subsidiaries or in connection with satisfaction or enforcement of
Indebtedness or other claims owing to Borrower or any Subsidiary;

(k) Deposits of cash in the ordinary course of business to secure performance of
operating leases or as required by Governmental Authorities, public utilities or
suppliers;

(l) Investments in the ordinary course of business resulting from entering into
Bank Product Agreements or agreements relating to Indebtedness permitted under
Section 7.3(k);

(m) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which are required by law to maintain a minimum net capital requirement or as
may be otherwise required by applicable law (in each case to the extent of such
requirement);

(n) Investments acquired in a Permitted Acquisition to the extent that such
Investments were not made in contemplation of or in connection with such
Permitted Acquisition and were in existence on the date of such Permitted
Acquisition;

(o) Investments received in consideration for Dispositions permitted under
Section 7.5;

(p) [reserved];

(q) Investments paid for solely with the Equity Interests of Borrower;

(r) Investments in connection with performance bonds, bankers’ acceptance,
workers’ compensation claims, surety or appeal bond payments, obligations in
connection with self-insurance or similar obligations and bank overdrafts;

(s) Investments made with the portion, if any, of the Cumulative Credit on the
date that the Borrower elects to apply all or a portion thereof to this
Section 7.2(s), such election to be specified in a written

 

- 45 -



--------------------------------------------------------------------------------

notice of a Responsible Officer of the Borrower calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided that immediately before and
immediately after giving effect to any such Investment, (i) no Default or Event
of Default shall have occurred and be continuing, (ii) Excess Availability at
the time of such Investment after giving effect to the proposed Investment is
not less than the greater of (y) 17.5% of the Maximum Revolver Amount and
(z) $21,875,000, and (iii) with respect to any Investment made utilizing clause
(b) or (c) of the definition of “Cumulative Credit”, the Borrower and its
Subsidiaries shall be in compliance, on a Pro Forma Basis, with a maximum Senior
Secured Net Leverage Ratio of 4.50:1.00, such compliance to be determined on the
basis of the financial information most recently delivered to the Agent and the
Lenders pursuant to Section 6.1(a) or (b);

(t) Investments not exceeding (i) $10,000,000 in the aggregate in any fiscal
year of the Borrower prior to the fiscal quarter (if any) when the Consolidated
Leverage Ratio is less than or equal to 2.00 to 1.00 as of the end of such
fiscal quarter (any such date, the “Investment Step-up Date”) and
(ii) $20,000,000 in the aggregate in any fiscal year of the Borrower after the
occurrence of the Investment Step-up Date so long as Excess Availability at the
time of such Investment after giving effect to the proposed Investment is not
less than the greater of (y) 17.5% of the Maximum Revolver Amount and
(z) $21,875,000; provided that in no event shall the aggregate amount of
Investments allowed pursuant to this Section 7.2(t) exceed $50,000,000 during
the term of this Agreement; and

(u) Investments in an aggregate amount not to exceed $50,000,000 during the term
of the Agreement; provided that (A) no Event of Default has occurred and is
continuing or would result therefrom and (B) Excess Availability at the time of
any such Investment after giving effect to the proposed Investment is not less
than the greater of (x) 17.5% of the Maximum Revolver Amount and
(y) $21,875,000, and (C) Investments by non-Loan Parties made pursuant to this
Section 7.2(u) shall not exceed $25,000,000 during the term of the Agreement.

7.3 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under (i) the Loan Documents, (ii) (A) the CS Term Loan
Agreement in an aggregate principal amount, when taken together with the
aggregate principal amount of Permitted Refinancings outstanding pursuant to
subclause (B) below, at any time outstanding not to exceed $515,000,00, and
(B) any Permitted Refinancings thereof (or successive Permitted Refinancings
thereof) and (iii) (A) the Indenture, when taken together with the aggregate
principal amount of Permitted Refinancings outstanding pursuant to subclause
(B) below, in an aggregate principal amount at any time outstanding not to
exceed $230,000,00 and (B) any Permitted Refinancings thereof (or successive
Permitted Refinancings thereof);

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.3 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;

(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Guarantor;

(d) obligations (contingent or otherwise) of the Borrower or any Guarantor
existing or arising under any Hedge Agreement; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation and (ii) such Hedge Agreement does
not contain any

 

- 46 -



--------------------------------------------------------------------------------

provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party (other than
pursuant to customary netting or set-off provisions);

(e) Indebtedness (i) of the Borrower or any Subsidiary in respect of capital
leases and purchase money obligations for fixed or capital assets or (ii) of any
Person acquired in a Permitted Acquisition (so long as such Indebtedness
(A) existed prior to the acquisition of such Person by the Borrower or any
Subsidiary, (B) is not created in connection with such acquisition and (C) is
solely the obligation of such Person and not of the Borrower or any other
Subsidiary); provided, however, that (x) the aggregate amount of all such
Indebtedness at any one time outstanding pursuant to (x) sub-clause (i) of this
clause (e) shall not exceed $35,000,000 and (y) sub-clause (ii) of this clause
(e) shall not exceed $50,000,000;

(f) intercompany Indebtedness (i) between and among Loan Parties, (ii) owed by
any Loan Party to any non-Loan Party or owed by a non-Loan Party to a Loan Party
(but only to the extent permitted by Section 7.2); provided that any such
Indebtedness shall be subordinated to the Obligations pursuant to the
Intercompany Subordination Agreement and (iii) between and among any non-Loan
Parties;

(g) other Indebtedness incurred by the Borrower or any Guarantor constituting
Permitted Ratio Debt (and any Permitted Refinancings thereof (and successive
Permitted Refinancing thereof));

(h) Third Party Interests issued by Securitization Vehicles in Securitizations
permitted by Section 7.5(m), and Indebtedness represented by such Third Party
Interests; provided that the aggregate amount of all Securitizations shall not
exceed the greater of $50,000,000 and 20% of Consolidated Net Tangible Assets at
the time of incurrence (with Securitizations expressed in a currency other than
Dollars being converted to Dollars at the prevailing exchange rate at the time
such Securitization is consummated);

(i) Indebtedness pursuant to letters of credit issued by Bank of America, N.A.
in an aggregate face amount at any time outstanding not exceeding $5,000,000;

(j) Indebtedness incurred under performance, surety, statutory, bid or appeal
bonds;

(k) Indebtedness in connection with credit cards, credit card processing
services, debit cards, stored value cards, commercial cards or Cash Management
Services, or in connection with netting services, overdraft protection, and
other like services, in each case incurred in the ordinary course of business;

(l) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that is
otherwise permitted under this Section 7.3;

(m) Indebtedness consisting of contingent liabilities in respect of
indemnification obligations or adjustment of purchase price in connection with
the consummation of Permitted Acquisitions;

(n) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations,
(ii) unsecured guarantees arising from customary indemnification obligations to
purchasers, and (iii) unsecured guarantees with respect to any obligations of a
Subsidiary to the extent the person obligated under such guaranty could have
incurred such underlying Indebtedness under this Section 7.3;

(o) Indebtedness owing to former employees, officers or directors (or spouses or
estates of the foregoing) in connection with the repurchase by Borrower of
Equity Interests that have been issued to such Person in an aggregate amount at
any time outstanding not to exceed $5,000,000; and

(p) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not to exceed the greater of $35,000,000 and 12.5% of
Consolidated Net Tangible Assets at the time of incurrence, at any time
outstanding.

 

- 47 -



--------------------------------------------------------------------------------

7.4 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower; provided that the Borrower
shall be the continuing or surviving Person and (ii) any Subsidiary; provided
that (A) when any wholly-owned Subsidiary is merging with another Subsidiary,
the wholly-owned Subsidiary shall be the continuing or surviving Person and
(B) when any Guarantor is merging with another Subsidiary, the continuing or
surviving Person shall be a Guarantor;

(b) the Borrower or any Guarantor may effect any Permitted Acquisition; provided
that (i) in any such transaction involving the Borrower, the Borrower shall be
the continuing or surviving Person and (ii) in any such transaction involving a
Guarantor, the continuing or surviving Person shall be a Guarantor;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution or otherwise) (i) to the Borrower or to a
Guarantor or (ii) if the transferor is not a Guarantor, to any other Subsidiary;
provided in each case that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Borrower or a
wholly-owned Subsidiary; and

(d) Borrower and its Subsidiaries may consummate the DFKA Restructuring on the
terms and conditions set forth in the definition thereof.

7.5 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, or property no longer used or
usable in the business, whether now owned or hereafter acquired;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Borrower to any Subsidiary, or by any
Subsidiary to the Borrower or to a Guarantor, or by any Subsidiary that is not a
Guarantor to any other Subsidiary that is not a Guarantor; provided that if the
transferor of such property is the Borrower or a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor;

(e) Dispositions of accounts receivable for purposes of collection in the
ordinary course of business;

(f) Dispositions of investment securities and cash equivalents in the ordinary
course of business;

(g) Dispositions permitted by Sections 7.1, 7.2 and 7.4;

(h) Dispositions by the Borrower and its Subsidiaries of property acquired after
the date hereof in Permitted Acquisitions; provided that the fair market value
of the assets to be divested in connection with any Permitted Acquisition (as
reasonably determined by the board of directors of the Borrower) do not exceed
an amount equal to thirty percent (30%) of the total cash and non-cash
consideration for such Permitted Acquisition;

 

- 48 -



--------------------------------------------------------------------------------

(i) Dispositions consisting of licensing and sublicensing on a non-exclusive
basis of patents, trademarks, copyrights and other intellectual property rights;
or the lapse or abandonment of registered patents, trademarks or copyrights to
the extent not economically desirable in the conduct of the Borrower’s business;

(j) Dispositions as a result of involuntary loss, damage or destruction of
property or involuntary condemnation, transfer, seizure or taking by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property;

(k) Dispositions consisting of leasing or sub-leasing of assets in the ordinary
course of business;

(l) Dispositions consisting of (i) the sale and lease-back of real property in
an aggregate amount not to exceed $75,000,000 and (ii) the sale and lease-back
of real property of Foreign Subsidiaries;

(m) Dispositions of Securitization Assets to Securitization Vehicles and the
issuance of Third Party Interests in connection with Securitizations; provided
that (i) each such Securitization is effected on market terms as determined in
good faith by the Borrower, (ii) the aggregate amount of all such
Securitizations does not exceed the greater of $50,000,000 and 20% of
Consolidated Net Tangible Assets at the time of incurrence (with Securitizations
expressed in a currency other than Dollars being converted to Dollars at the
prevailing exchange rate at the time such Securitization is consummated),
(iii) the aggregate amount of the Sellers’ Retained Interests in such
Securitizations does not exceed an amount at any time outstanding that is
customary for similar transactions and (iv) the proceeds to each such
Securitization Vehicle from the issuance of Third Party Interests are applied
substantially simultaneously with receipt thereof to the purchase from the
Borrower or any Subsidiary of Securitization Assets;

(n) other Dispositions of property (other than Accounts or Inventory) with an
aggregate fair market value in any fiscal year not exceeding the greater of
$20,000,000 or 7.5% of Consolidated Net Tangible Assets at the time of such
Disposition; and

(o) Dispositions by the Borrower of the common stock of the Borrower.

7.6 Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, or issue or
sell any Equity Interests, except that, so long as no Default or Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Borrower may issue and sell its common Equity Interests;

(e) the Borrower may make Investments permitted pursuant to Section 7.2(c);

(f) the Borrower may consummate Excluded Issuances;

 

- 49 -



--------------------------------------------------------------------------------

(g) (g) the Borrower may repurchase its Equity Interests (i) in connection with
its restricted stock grant program in an amount not exceeding $10,000,000 in any
fiscal year and (ii) in an amount that would not cause the aggregate repurchase
price for the Equity Interests so repurchased to, at any time, exceed the
aggregate market value (determined based on the applicable closing price thereof
on the trading day immediately preceding each relevant issuance date) of the
Equity Interests that have been issued by the Borrower pursuant to the
Settlement at such time; provided that aggregate repurchases pursuant to this
clause (g) shall not exceed $50,000,000 during the term of the Agreement; and

(h) the Borrower may make additional Restricted Payments with the portion, if
any, of the Cumulative Credit on the date that the Borrower elects to apply all
or a portion thereof to this Section 7.6(h), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that,
(i) Excess Availability at the time of such Investment after giving effect to
the proposed Investment is not less than the greater of (y) 17.5% of the Maximum
Revolver Amount and (z) $21,875,000, and (ii) with respect to any Restricted
Payment made utilizing clause (b) or (c) of the definition of “Cumulative
Credit”, immediately before and after giving effect to any such Restricted
Payment, the Borrower and its Subsidiaries shall be in compliance, on a Pro
Forma Basis, with a maximum Senior Secured Net Leverage Ratio of 4.50:1.00, such
compliance to be determined on the basis of the financial information most
recently delivered to the Agent and the Lenders pursuant to Section 6.1(a) or
(b).

7.7 Change in Nature of Business. Engage in any material line of business
substantially different from the food business or any business reasonably
related thereto.

7.8 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower or any of its Subsidiaries, whether or not in the
ordinary course of business, other than on fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to:

(a) transactions (other than transactions involving Accounts and Inventory)
between or among the Borrower and any of its wholly-owned Subsidiaries or
between and among any wholly-owned Subsidiaries;

(b) the payment of fees, expenses and compensation (including equity
compensation) to officers and directors of the Borrower or any of its
Subsidiaries and indemnification agreements entered into by the Borrower or any
of its Subsidiaries approved, in the case of fees and compensation, by the
compensation committee of the Borrower in good faith;

(c) employment and severance arrangements with officers and employees; and

(d) rights of shareholders of the Borrower under (i) that certain Securities
Purchase Agreement dated as of May 22, 2010, between the Borrower and OCM PF/FF
Adamante Holdings, Ltd., as amended to the date hereof and (ii) that certain
Warrant Purchase Agreement dated as of February 9, 2014 between the Borrower and
OCM PF/FF Adamante Holdings, Ltd.

7.9 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that
clauses (i) and (iii) shall not prohibit any negative pledge or similar
provision, or restriction on transfer of property, incurred or provided in favor
of any holder of Indebtedness permitted under Section 7.3(e) solely to the
extent any such negative pledge relates to

 

- 50 -



--------------------------------------------------------------------------------

the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person. Notwithstanding the foregoing, this
Section 7.9 will not restrict or prohibit:

(a) restrictions imposed pursuant to an agreement that has been entered into in
connection with a transaction permitted pursuant to Section 7.5 with respect to
the property that is subject to that transaction;

(b) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.3 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

(c) provisions restricting subletting or assignment of Contractual Obligations;

(d) restrictions and conditions imposed by the CS Term Loan Agreement as of the
Closing Date (or Permitted Refinancings thereof that do not impose additional
restrictions or conditions);

(e) restrictions and conditions imposed by the Indenture as of the Closing Date
(or Permitted Refinancings thereof that do not impose additional restrictions or
conditions);

(f) any agreement in effect on the date hereof and described on Schedule 7.9; or

(g) customary restrictions and conditions imposed by the documentation governing
Permitted Ratio Debt (or Permitted Refinancings thereof) that are not any more
adverse to the interests of the Lenders than the restrictions and conditions
imposed by the Indenture as of the Closing Date.

7.10 Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11 [Reserved]

7.12 Accounting Changes. Change its fiscal year more than once during the term
of this Agreement.

7.13 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Loans in accordance with the terms of this Agreement,
(b) regularly scheduled or required repayments of CS Term Loan Indebtedness or
regularly scheduled or required repayments or redemptions of Indebtedness set
forth in Schedule 7.3, (c) the Permitted Refinancing of any Indebtedness
incurred pursuant to Section 7.3, (d) a prepayment, redemption, purchase,
defeasement or other satisfaction of Indebtedness made using the portion, if
any, of the Cumulative Credit on the date that the Borrower elects to apply all
or a portion thereof to this Section 7.13(d), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that,
immediately before and after giving effect to any such prepayment, (a) no
Default or Event of Default shall have occurred and be continuing, (b) Excess
Availability at the time of such prepayment after giving effect to the proposed
prepayment is not less than the greater of (y) 17.5% of the Maximum Revolver
Amount and (z) $21,875,000, and (c) with respect to any prepayment made
utilizing clause (b) or (c) of the definition of “Cumulative Credit”, the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis, with
a maximum Senior Secured Net Leverage Ratio of 4.50:1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Agent and the Lenders pursuant to Section 6.1(a) or (b), (e) prepayments,
redemptions, purchases, defeasements or other satisfactions of Indebtedness on
the Closing Date as part of the Transactions, or (f) a prepayment, redemption,
purchase, defeasement or other satisfaction of the CS Term Loan Indebtedness;
provided that, immediately before and after giving effect to any such

 

- 51 -



--------------------------------------------------------------------------------

prepayment, (a) no Default or Event of Default shall have occurred and be
continuing, (b) Excess Availability at the time of such prepayment after giving
effect to the proposed prepayment is, and one year following the date of such
proposed prepayment is projected to be, not less than the greater of (y) 20% of
the Maximum Revolver Amount and (z) $25,000,000, and (c) the Borrower and its
Subsidiaries shall be, and one year following the date of such proposed
prepayment shall be projected to be, in compliance, on a Pro Forma Basis, with a
minimum Maintenance Fixed Charge Coverage Ratio of 1.25:1.00, such compliance to
be determined on the basis of the financial information most recently delivered
to the Agent and the Lenders pursuant to Section 6.1(a) or (b), and the Borrower
shall have delivered financial information and details supporting such
projections in form and substance reasonably satisfactory to Agent (it being
understood that any projections provided pursuant to this Section 7.13(f) are
not to be viewed as facts and that actual results may differ significantly from
such projections).

7.14 Amendment of Indebtedness or Material Contracts. Amend, modify or change in
any manner any term or condition of any Indebtedness for borrowed money in
excess of the Threshold Amount, any Material Contract or any of its Organization
Documents in a manner materially adverse to the Lenders.

7.15 Inactive Subsidiaries; DFKA. (a) Permit any Inactive Subsidiary to
(i) enter into any business, operations or activities or (ii) notwithstanding
anything to the contrary herein, acquire any assets or incur any liabilities
(other than liabilities under the Loan Documents and liabilities imposed by law,
including tax liabilities and other liabilities incidental to its existence).

(b) Permit a CFC Holdco to (i) enter into any business, operations or activities
or (ii) acquire any assets (other than assets owned on the Closing Date) or
incur any liabilities (other than liabilities under the Loan Documents, pledges
of the stock of KFH, KFI or DFKA Intermediate under the CS Term Loan Documents
and liabilities imposed by law, including tax liabilities and other liabilities
incidental to its existence); provided that, such CFC Holdco may (1) so long as
Excess Availability at the time of such transaction after giving effect to the
proposed transaction is not less than the greater of (y) 17.5% of the Maximum
Revolver Amount and (z) $21,875,000 or Agent otherwise agrees in its sole
discretion, receive assets (other than Equity Interests) from its direct parent
so long as it promptly (and in any event within 2 Business Days) contributes
such assets to one or more of its Subsidiaries in compliance with Section 7.2,
(2) so long as Excess Availability at the time of such transaction after giving
effect to the proposed transaction is not less than the greater of (y) 17.5% of
the Maximum Revolver Amount and (z) $21,875,000 or Agent otherwise agrees in its
sole discretion, receive assets (other than Equity Interests) from its
Subsidiaries so long as it promptly (and in any event within 2 Business Days)
distributes such assets to its direct parent, (3) so long as Excess Availability
at the time of such transaction after giving effect to the proposed transaction
is not less than the greater of (y) 17.5% of the Maximum Revolver Amount and
(z) $21,875,000 or Agent otherwise agrees in its sole discretion, incur
liability in connection with intercompany Indebtedness owed to the Borrower and
permitted by Section 7.3 so long as it promptly (and in any event within 2
Business Days) contributes the proceeds thereof to one or more of its
Subsidiaries (other than a CFC HoldCo) in compliance with Section 7.2, and
(4) consummate the DFKA Restructuring on the terms and conditions set forth in
the definition thereof.

7.16 Inventory with Bailees. Store any portion of its Inventory with a value in
excess of $1,000,000 at any time with a bailee, warehouseman, or similar party
unless such party has entered into a Collateral Access Agreement or will enter
into a Collateral Access Agreement pursuant to Section 3.3.

7.17 Limitation on Issuance of Equity Interests. Borrower will not permit any of
its Subsidiaries to issue or sell or enter into any agreement or arrangement for
the issuance or sale of any of its Equity Interests.

8. FINANCIAL COVENANTS.

Borrower covenants and agrees that, commencing on the date that Excess
Availability is less than 10% of the Maximum Revolver Amount and until
termination of all of the Commitments and payment in full of the Obligations,
Borrower will:

 

- 52 -



--------------------------------------------------------------------------------

(a) Fixed Charge Coverage Ratio. Have a Maintenance Fixed Charge Coverage Ratio
(as defined below), measured on a month-end basis, of at least 1.1:1.0.

“Maintenance Fixed Charge Coverage Ratio” means, as of the last day of the most
recently completed Measurement Period, the ratio of (a) Consolidated EBITDA for
such Measurement Period minus Capital Expenditures (except to the extent made
with the proceeds of an incurrence of Indebtedness (other than the Loans)) made
(to the extent not already incurred in a prior period) or incurred during such
Measurement Period, to (b) Fixed Charges for such Measurement Period.

9. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

9.1 Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, (ii) within
three Business Days after the same becomes due, any interest on any Loan, or
(iii) within five Business Days after the same becomes due, any fee or any other
amount payable hereunder or under any other Loan Document;

9.2 Specific Covenants. Any Loan Party or any of its Subsidiaries fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.1, 6.2, 6.3, 6.5, 6.10, 6.11, 6.12, 6.14, 6.17, 6.18, 6.19, 6.23,
Article 7, Article 8 or the ABL Guaranty Agreement or the ABL Collateral
Agreement;

9.3 Other Defaults. Any Loan Party or any of its Subsidiaries fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days;

9.4 Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof);

9.5 Cross-Default. (i) The Borrower or any Subsidiary fails to observe or
perform any agreement or condition relating to any Indebtedness or Guarantee
(excluding Indebtedness hereunder and Indebtedness under Hedge Agreements)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or any other
event occurs, in each case after any applicable grace, cure or notice period,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedge Agreement an “Early
Termination Date” (as defined, or as such comparable term may be used and
defined, in such Hedge Agreement) resulting from (A) any event of default under
such Hedge Agreement as to which the Borrower or any Subsidiary is the
“Defaulting Party” (as defined, or as such comparable term may be used and
defined, in such Hedge Agreement) or (B) any “Termination Event” (as defined, or
as such comparable term may be used and defined, in such Hedge Agreement) under
such Hedge Agreement as to which the Borrower or any Subsidiary is an “Affected
Party” (as defined, or as such comparable term may be used and defined, in such
Hedge Agreement) and, in either event, (x) the Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount and (y) the occurrence of such “Early Termination Date” (as defined, or
as such comparable

 

- 53 -



--------------------------------------------------------------------------------

term may be used and defined, in such Hedge Agreement) could reasonably be
expected to have a Material Adverse Effect;

9.6 Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding;

9.7 Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy;

9.8 Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;

9.9 ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which results in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount;

9.10 Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party or Subsidiary denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document;

9.11 Change of Control. There occurs any Change of Control;

9.12 Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 3.1, 6.12 or 6.17 shall for any reason (other than pursuant
to the terms hereof or thereof) cease to create a valid and perfected first
priority Lien (in the case of ABL Priority Collateral) or second priority Lien
(in the case of the CS Term Loan Priority Collateral), in each case subject to
Permitted Liens, on any material portion of the Collateral purported to be
covered thereby; or

9.13 Guaranty. If the obligation of any Guarantor under the guaranty contained
in the ABL Guaranty Agreement is limited or terminated by operation of law or by
such Guarantor (other than in accordance with the terms of this Agreement).

 

- 54 -



--------------------------------------------------------------------------------

10. RIGHTS AND REMEDIES.

10.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and (ii) direct Borrower to provide (and Borrower
agrees that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower’s reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 9.6, in addition to the remedies set forth
above, without any notice to Borrower or any other Person or any act by the
Lender Group, the Commitments shall automatically terminate and the Obligations
(other than the Bank Product Obligations), inclusive of the principal of, and
any and all accrued and unpaid interest and fees in respect of, the Loans and
all other Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and Borrower shall
automatically be obligated to repay all of such Obligations in full (including
Borrower being obligated to provide (and Borrower agrees that it will provide)
(1) Letter of Credit Collateralization to Agent to be held as security for
Borrower’s reimbursement obligations in respect of drawings that may
subsequently occur under issued and outstanding Letters of Credit and (2) Bank
Product Collateralization to be held as security for Borrower’s or its
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrower.

10.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.3 Intercreditor Agreement. Notwithstanding anything to the contrary contained
herein, each Lender acknowledges that the Liens and security interest granted to
Agent, for the benefit of Agent, each member of the Lender Group, each Bank
Product Provider, and their respective successors and assigns, pursuant to the
Loan Documents, and the exercise of any right or remedy by Agent thereunder, are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and the other Loan
Documents, the terms of the Intercreditor Agreement shall govern and control.

 

- 55 -



--------------------------------------------------------------------------------

10.4 Equity Cure Right. In the event any Event of Default arises as a result of
a breach of any covenant set forth in Section 8 (each, a “Financial Covenant
Default”), as of the end of any Measurement Period, the Borrower shall have the
right to cure such Financial Covenant Default (the “Cure Right”) by issuing or
selling Equity Interests or receiving cash capital contributions in each case
during the period of ten days following the date of delivery of the Compliance
Certificate for such Measurement Period and treating the amount of the net
proceeds thereof as Consolidated EBITDA for such Measurement Period, provided
that:

(a) the Borrower shall deliver to the Agent written notice of its intent to
exercise the Cure Right with respect to any Financial Covenant Default
concurrent with the delivery by the Borrower of the Compliance Certificate for
such Measurement Period;

(b) the amount of the net proceeds of any Equity Interests or cash capital
contributions treated as Consolidated EBITDA for such Measurement Period shall
be no greater that the amount required to cause the Borrower to be in compliance
with the covenants set forth in Section 8 as at the end of such Measurement
Period;

(c) the Borrower shall have the right to exercise the Cure Right not more than
two times in any fiscal year and not more than four times during the term of
this Agreement; and

(d) such net proceeds shall be treated as Consolidated EBITDA for such
Measurement Period and for the future four fiscal quarter period that includes
such Measurement Period.

Upon receipt of evidence reasonably satisfactory to the Agent of the Borrower’s
receipt of such net proceeds, together with a restated Compliance Certificate
evidencing compliance with the covenants set forth in Section 8 hereof for the
Measurement Period after giving effect to the exercise of the Cure Right in
accordance with the terms hereof, in each case within such 10 day period, the
Borrower shall be deemed to have satisfied the requirements of Section 8 for the
Measurement Period with the same effect as though there had been no failure to
comply therewith, and the Financial Covenant Default existing from breach of
such covenants shall be deemed cured for the purposes of this Agreement with no
further action required by the Agent or the Lenders.

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

11.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

11.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought and whether such litigation
or proceeding is brought by Borrower or any other party), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender

 

- 56 -



--------------------------------------------------------------------------------

(other than Wells Fargo) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided, that
the indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders that do not involve any acts or omissions of any
Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 17), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:    DIAMOND FOODS, INC.    600 Montgomery Street, 13th Floor   
San Francisco, CA 94111    Attn: Mr. Ray Silcock; Ms. Cindi Law   

Fax No.: 209-933-6861

Email: claw@diamondfoods.com

with copies to:    WINSTON & STRAWN LLP    333 S. Grand Avenue    Los Angeles,
CA 90071    Attn: Susan C. Alker, Esq.

 

- 57 -



--------------------------------------------------------------------------------

  

Fax No.: 213-615-1750

Email: salker@winston.com

If to Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION    2450 Colorado Avenue,
Suite 3000 West    Santa Monica, CA 90404    Attn: Business Finance Division
Manager    Fax No.: (866) 882-4479 with copies to:    O’MELVENY & MYERS LLP   
Times Square Tower    7 Times Square    New York, NY 10036    Attn: Eric R.
Reimer, Esq.    Fax No.: (212) 326-2061

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

- 58 -



--------------------------------------------------------------------------------

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY PARTY AGAINST ANY OTHER PARTY, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH PARTY HERETO HEREBY WAIVES,
RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D)

 

- 59 -



--------------------------------------------------------------------------------

TEMPORARY, PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT,
WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).
THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY
OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE
OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A
REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER
MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

- 60 -



--------------------------------------------------------------------------------

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:

(A) Borrower; provided, that no consent of Borrower shall be required (1) if an
Event of Default has occurred and is continuing, (2) in connection with the
Primary Syndication of the Commitments and the Obligations by Wells Fargo if
such assignment is to a Person of the type customarily engaged in transactions
similar to those set forth herein (provided that Wells Fargo shall consult with
Borrower in connection with such Primary Syndication; provided further that if
any consent of Borrower is required in connection with the Primary Syndication
of the Commitments and the Obligations by Wells Fargo it shall not be
unreasonably withheld), or (3) in connection with an assignment to a Person that
is a Lender or an Affiliate (other than natural persons) of a Lender; provided
further, that Borrower shall be deemed to have consented to a proposed
assignment unless it objects thereto by written notice to Agent within 5
Business Days after having received notice thereof; and

(B) Agent, Swing Lender, and Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (or the entire aggregate amount of such
Lender’s Commitment) (except such minimum amount shall not apply to (I) an
assignment or delegation by any Lender to any other Lender, an Affiliate of any
Lender, or a Related Fund of such Lender or (II) a group of new Lenders, each of
which is an Affiliate of each other or a Related Fund of such new Lender to the
extent that the aggregate amount to be assigned to all such new Lenders is at
least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,

 

- 61 -



--------------------------------------------------------------------------------

together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 11.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 16 and Section 18.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 14.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a

 

- 62 -



--------------------------------------------------------------------------------

“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, and
(vii) all amounts payable by Borrower hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 18.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Commitments and any
Revolving Loans (and the principal amount thereof and stated interest thereon)
held by such Lender (each, a “Registered Loan”). A Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and any assignment or sale of
all or part of such Commitments and any Registered Loans (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Commitments and any related
Registered Loan (and the registered note, if any evidencing the same), Borrower
shall treat the Person in whose name such Commitments and Registered Loan (and
the registered note, if any,

 

- 63 -



--------------------------------------------------------------------------------

evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary.

(i) In the event that a Lender sells participations in the Commitments and any
Registered Loan, such Lender, as a non-fiduciary agent on behalf of Borrower,
shall maintain (or cause to be maintained) a register on which it enters the
name of all participants in the Commitments and Registered Loans held by it (and
the principal amount (and stated interest thereon) of the portion of such
Commitments and Registered Loans that is subject to such participations) (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. Commitments and
any Registered Loan (and the registered note, if any, evidencing the same) may
be participated in whole or in part only by registration of such participation
on the Participant Register (and each registered note shall expressly so
provide). Any participation of such Commitments and any Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.

(j) Agent shall make a copy of the Register available for review by Borrower
from time to time as Borrower may reasonably request.

14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations unless expressly stated therein. A Lender may
assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 14.1 and, except as expressly
required pursuant to Section 14.1, no consent or approval by Borrower is
required in connection with any such assignment.

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),

 

- 64 -



--------------------------------------------------------------------------------

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1 or 3.2,

(vi) amend, modify, or eliminate Section 16.11,

(vii) other than as permitted by Section 16.11, release Agent’s Lien in and to
any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,

(ix) contractually subordinate any of Agent’s Liens,

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents, or

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f);

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 16 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall, without
written consent of Agent, Borrower and the Supermajority Lenders, amend, modify,
or eliminate the definition of Borrowing Base or any of the defined terms
(including the definitions of Eligible Accounts and Eligible Inventory) that are
used in such definition to the extent that any such change results in more
credit being made available to Borrower based upon the Borrowing Base, but not
otherwise, or the definition of Maximum Revolver Amount, or change
Section 2.1(c);

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrower, and the Required Lenders;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders; and

(f) Anything in this Section 15.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, the Intercreditor Agreement shall not require consent by
or the agreement of any Loan Party, (ii) any amendment, modification,

 

- 65 -



--------------------------------------------------------------------------------

elimination, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of Borrower, shall not require consent by or the
agreement of any Loan Party, and (iii) any amendment, waiver, modification,
elimination, or consent of or with respect to any provision of this Agreement or
any other Loan Document may be entered into without the consent of, or over the
objection of, any Defaulting Lender other than any of the matters governed by
Section 15.1(a)(i) through (iv) that affect such Lender.

15.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 17,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 14.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.

15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably

 

- 66 -



--------------------------------------------------------------------------------

authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 16. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to Borrower or its Subsidiaries,
the Obligations, the Collateral, or otherwise related to any of same as provided
in the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements

 

- 67 -



--------------------------------------------------------------------------------

contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of Borrower or its Subsidiaries.

16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

16.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

16.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender (or
Bank Product Provider). Each Lender represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the

 

- 68 -



--------------------------------------------------------------------------------

possession of any of the Agent-Related Persons. Each Lender acknowledges (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that Agent does not have any duty or responsibility,
either initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s ratable
thereof. Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of Agent.

16.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire Equity Interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though Wells Fargo were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

16.9 Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event

 

- 69 -



--------------------------------------------------------------------------------

of Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent’s resignation is effective, it is acting as Issuing Bank or the Swing
Lender, such resignation shall also operate to effectuate its resignation as
Issuing Bank or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, or to make Swing
Loans. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrower, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

16.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

16.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 7.5 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or its Subsidiaries owned no
interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to Borrower or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, (v) if required under the Intercreditor
Agreement, or (vi) in connection with a credit bid or purchase authorized under
this Section 16.11. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to (a) consent to, credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or

 

- 70 -



--------------------------------------------------------------------------------

indirectly through one or more entities) all or any portion of the Collateral at
any other sale or foreclosure conducted or consented to by Agent in accordance
with applicable law in any judical action or proceeding or by the exercise of
any legal or equitable remedy. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 16.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures purchase money Indebtedness
permitted to be incurred hereunder or the GE Term Loan Facility or if such
subordination is required under the Intercreditor Agreement.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrower or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

- 71 -



--------------------------------------------------------------------------------

16.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement and the Intercreditor Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, that to the extent that such excess
payment received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

16.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

16.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

16.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

16.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

 

- 72 -



--------------------------------------------------------------------------------

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 18.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

16.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 16.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)

 

- 73 -



--------------------------------------------------------------------------------

or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

16.18 Sole Lead Arranger, Sole Book Runner, Syndication Agent, and Documentation
Agent. Each of the Sole Lead Arranger, Sole Book Runner, Syndication Agent, and
Documentation Agent, in such capacities, shall not have any right, power,
obligation, liability, responsibility, or duty under this Agreement other than
those applicable to it in its capacity as a Lender, as Agent, as Swing Lender,
or as Issuing Bank. Without limiting the foregoing, each of the Sole Lead
Arranger, Sole Book Runner, Syndication Agent, and Documentation Agent, in such
capacities, shall not have or be deemed to have any fiduciary relationship with
any Lender or any Loan Party. Each Lender, Agent, Swing Lender, Issuing Bank,
and each Loan Party acknowledges that it has not relied, and will not rely, on
the Sole Lead Arranger, Sole Book Runner, Syndication Agent, and Documentation
Agent in deciding to enter into this Agreement or in taking or not taking action
hereunder. Each of the Sole Lead Arranger, Sole Book Runner, Syndication Agents,
and Documentation Agent, in such capacities, shall be entitled to resign at any
time by giving notice to Agent and Borrower.

17. WITHHOLDING TAXES.

17.1 Payments. All payments made by Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 17.1. If any
Indemnified Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 17.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrower will furnish to Agent as
promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrower. Borrower agrees to pay any present or future stamp, value
added or documentary taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document, except any such taxes that are
imposed in respect of an assignment or participant.

17.2 Exemptions.

(a) If a Lender or Participant is a “United States person” within the meaning of
Section 7701(a)(30) of the IRC, such Lender or Participant shall deliver to the
Borrower and the Agent on or prior to the date on which such Lender or
Participant becomes a Lender or Participant under this Agreement (and from time
to time thereafter upon the request of the Borrower or the Agent) executed
originals of IRS Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Borrower or the Agent, in ease
case, certifying that such Lender or Participant is exempt from U.S. federal
backup withholding tax.

(b) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

 

- 74 -



--------------------------------------------------------------------------------

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that payments under
this Agreement are exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(c) if a payment made to a Lender or Participant under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Participant were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender or Participant shall deliver to the Borrower and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
IRC) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender or Participant
has complied with such Lender’s or Participant’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (c), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement

(d) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 17.2(e) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(f) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 17.2
as no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 17.2, if applicable.
Borrower agrees that each Participant shall be entitled to the benefits of this
Section 17 with respect to its participation in any portion of the Commitments
and the Obligations as if such Participant were a Lender hereunder so long as
such Participant complies with the obligations set forth in this Section 17 with
respect thereto.

 

- 75 -



--------------------------------------------------------------------------------

17.3 Reductions.

(a) If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 17.2 are not delivered to Agent (or, in the
case of a Participant, to the Lender granting the participation), then Agent
(or, in the case of a Participant, to the Lender granting the participation) may
withhold from any payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 17, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

17.4 Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 17, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 17 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 17 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrower or any other
Person.

18. GENERAL PROVISIONS.

18.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

18.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

18.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

- 76 -



--------------------------------------------------------------------------------

18.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

18.5 Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

18.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

18.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

- 77 -



--------------------------------------------------------------------------------

18.8 Revival and Reinstatement of Obligations; Certain Waivers. If any member of
the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated
or cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

18.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 18.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt

 

- 78 -



--------------------------------------------------------------------------------

of Confidential Information any such assignee, participant, or pledgee shall
have agreed in writing to receive such Confidential Information either subject
to the terms of this Section 18.9 or pursuant to confidentiality requirements
substantially similar to those contained in this Section 18.9 (and such Person
may disclose such Confidential Information to Persons employed or engaged by
them as described in clause (i) above), (ix) in connection with any litigation
or other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and, with the prior consent of Borrower, may
otherwise use the name, logos, and other insignia of Borrower or the other Loan
Parties and the Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the Agent.

18.10 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

18.11 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties’ senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.

 

- 79 -



--------------------------------------------------------------------------------

18.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

[Signature pages to follow.]

 

- 80 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER:    

DIAMOND FOODS, INC.

a Delaware corporation

    By:  

/s/ Raymond Silcock

    Name:   Raymond Silcock     Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association, as Agent, as Sole Lead Arranger, as Sole Book
Runner, as Syndication Agent, and as a Lender

By:  

/s/ Sanat Amladi

Name:  

Sanat Amladi

  Its Authorized Signatory

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

As Documentation Agent and as a Lender

By:  

/s/ J. Matney Gornall

Name:  

J. Matney Gornall, Vice President

  Its Authorized Signatory

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Ronnie Glenn

Name:  

Ronnie Glenn, Vice President

  Its Authorized Signatory

BANK OF MONTREAL,

as a Lender

By:  

/s/ Quinn Heiden

Name:  

Quinn Heiden, Director

  Its Authorized Signatory

 

[Signature Page to ABL Credit Agreement]